Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 1 of 43 PagelD 738

EXHIBITS 1-22

25
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 2 of 43 PagelD 739

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LEONARD G. HOROWITZ,
Plaintiff,
vs. Case No. 2:20-cv-00955-JLB-NPM

PFIZER INC., et al.,
Defendants.
/

 

EXHIBITS LIST FOR PLAINTIFF’S OPPOSITION TO
DEFENDANT MODERNA’s MOTION TO DISMISS

EXHIBIT 1 -DARPA’s public notice of Moderna Therapeutics investigation of “alleged failure
to disclose DARPA funding support in its patented inventions,” dated September
18, 2020; with attached corroborating news article.

EXHIBIT 2 -DARPA press release evidencing federal financing of bioelectronic hydrogels in
health science, including mmRNA vaccine developments by Moderna and Pfizer,
published Feb. 6, 2019.

EXHIBIT 3 -US Federal contracts awarded to Hearst’s First Databank, Inc.; and Department of
Defense financing of parent Defendant Hearst Corporation for developing
“MedKnowledge”—live (in vivo) data mining, data analysis, and drug
prescriptions based on emerging field of nano-bioelectronics.

EXHIBIT 4 —Federal Trade Commission (FTC) injunction updated December 14, 2001 against
Hearst Trust, The Hearst Corporation, and First DataBank, Inc. for concealing
federal funding upon premerger notification that “consummated a merger that
monopolized the integrated drug information database market” instantly
disgorging $19 million in profits.

EXHIBIT 5 —Memorandum and Order Approving Class Settlement in New England Carpenters
Health Benefits Fund, et. al. v. [Hearst]First Databank, Inc and McKesson Corp.
Doc. 810, filed 08/03/09 in case 1:05-cv-11148-PBS (US District, Massachusetts).

EXHIBIT 6 —McKesson Fills Initial Government Orders for Moderna’s COVID-19 Vaccine.
McKesson press release, Dec. 20, 2020.

EXHIBIT 7 —Lawrence S. VA contracts with DARPA-backed startup for real-time behavioral
analytics, mental health app. Fierce Biotech. Dec. 16, 2015.
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 3 of 43 PagelD 740

EXHIBIT 8 —-Ohm Y, et. al. An electrically conductive silver-polyacrylamide-alginate hydrogel
composite for soft electronics. Nature Electronics 4: March 2021, 185-192.

EXHIBIT 9 —Harvard-led group, Korevaar, et. al. Non-equilibrium signal integration in
hydrogels. Nature Communications, March 2020. (Explains similar nano-
bioelectric functionality between hydrogels and OxySilver™ with 528 frequency.)

EXHIBIT 10 —Harvard bioelectronics expert, Dr. Charles Lieber, identified by his protégé, Dr.
Jiang, “with a focus on the design and application of nanoscale materials and
nanoelectronic devices.” Dated Nov. 15, 2019.

EXHIBIT 11 —Moderna Company History Timeline supplemented by science paper from
Nature, identifying “Robert Langer, an MIT professor, Moderna board member,
and founder of dozens of biotech companies” is evidenced co-authoring a
“nanoelectonic” science article with Harvard’s DOJ-indicted chemistry professor,
Charles Lieber.

EXHIBIT 12 —Plaintiff's Copyright on Healing Codes for the Biological Apocalypse, August 9,
2000; Registration No. TX0005256671.

EXHIBIT 13—United Nations World Food Program article heralding Henry Schein’s key
activity in “Innovative Supply Chain Information Platform [to] Help Prepare for
the Next Pandemic.” News Release, March 28, 2021.

EXHIBIT 14—Press Release by Profusa, Inc. Profusa and partners receive DARPA award to
speed detection of disease outbreaks. Aug. 8, 2019.

EXHIBIT 15 —-U.S. v Charles Lieber, sealed Criminal Complaint by Affidavit of Robert Plumb,
FBI Special Agent. Case No. 20-mj-2158-MBB,; filed January 27, 2020,

concealing bioelectric hydrogel nano-silver/water neuroscience technology
transferred to China’s Wuhan Lab officials.

EXHIBIT 16 —Tian B and Lieber CM. Synthetic nanoelectronic probes for biological cells and
tissue. Annu Rev Anal Chem (Palo Alto Calif.) 2013; 6:31-51.

EXHIBIT 17 — Brumfiel G. Harvard Professor’s Arrest Raises Questions About Scientific
Openness. NPR, February 19, 2020.

EXHIBIT 18 — National Biodefense Strategy Act of 2016; S.2967. Committee on Homeland
Security and Governmental Affairs. Ordered to be reported with amendments
favorably. 05/25/2016.
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 4 of 43 PagelD 741

EXHIBIT 19 — Dias E and Graham R. White evangelical resistance is obstacle in vaccination
effort. New York Times, April 6, 2021.

EXHIBIT 20 — Hinchliffe T. DARPA to ‘exploit social media, messaging and blog data’ to
track geopolitical influence campaigns. The Sociable, Oct. 30, 2020.

EXHIBIT 21 — Jenkins A. DARPA’s Autonomous Diagnostics to Enable Prevention and
Therapeutics (ADEPT). Not dated. Available at
https://www.darpa.mil/program/autonomous-diagnostics-to-enable-prevention-

and-therapeutics

EXHIBIT 22 —MIT Media Labs. Nano-implants for energy harvesting and wireless sensing.
Available online at: https://www.media.mit.edu/projects/wireless-

sensing/overview/.
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 5 of 43 PagelD 742

DEFENSE ADVANCED RESEARCH PROJECTS AGENCY
675 NORTH RANDOLPH STREET
ARLINGTON, VA 22203-2114

 

September 18, 2020
Via Electronic Mail

James Love

Knowledge Ecology International

1621 Connecticut Avenue, NW, Suite 500
Washington, D.C. 20009

Dear Mr. Love:

1 am responding to your letter of August 27, 2020, to Dr. Amy Jenkins at the Defense
Advanced Research Projects Agency (DARPA) requesting the Department of Defense
investigate Moderna Therapeutics’ (Moderna) alleged failure to disclose DARPA funding
support in its patented inventions. DARPA is reviewing agreements it has awarded to Moderna

and U.S. patents and published patent applications for Moderna and ModernaTx, since March
2013.

Thank you for bringing this matter to our attention. Should you have any questions,
please contact DARPA Deputy General Counsel, Geraldine Chanel, at 571-218-4609 or
geraldine.chanel@darpa.mil.

Sincerely,

D. Peter Donaghue
Contracting Officer-Division Director
Contracts Management Office

 

Exhibit 1

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 6 of 43 PagelD 743

How the U.S. government bolstered Moderna's COVID-19 vaccine ... https://www.drugdiscovery trends .com/how-u-s-government-bolster...

1 of 7

Q =

How the U.S. government bolstered
Moderna’s COVID-19 vaccine candidate

By Brian Buntz | November 23, 2020

Until recently, the most rapidly developed vaccine was for
mumps, which took four years. Now, Pfizer (NYSE:PFE)
and Moderna (NSDQ:MRNA) appear to be on the cusp of
commercializing COVID-19 vaccines under emergency use
authorization.

It was only a year ago that physicians in China identified
unusual pneumonia cases that would later be

   

associated with the novel coronavirus. [Image courtesy of Wikipedia]

As impressive as the rapid pace of COVID-19 vaccine

development has been, researchers have drawn on

foundational work that stretches back almost two decades, said Barry Bloom, a research professor at
Harvard University, in the recent webinar titled the “Race for the COVID-19 Vaccine: Latest Updates.”

And the Moderna vaccine candidate, in particular, has benefited from U.S. government support.

A marathon as well as a sprint

The race to develop COVID vaccines has roots stretching back to the terrorist attacks on September 11 and
the anthrax attacks that followed in the subsequent weeks. The events led the National Academy of
Sciences to convene a set of committees to examine the twin threats of terrorism and pandemics. The
committees “concluded that we were enormously vulnerable and we had to do a lot of different things [to]
protect the country,” said Bloom, who co-chaired a bioterrorism panel for the National Academy of Sciences
at the time.

In 2002, severe acute respiratory syndrome (SARS) first appeared in China and took hold internationally
within months. Effective public health interventions prevented SARS from becoming a pandemic.

Exhibits p. 2
3/6/21, 10:42 AM
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 7 of 43 PagelD 744

How the U.S. government bolstered Moderna's COVID-19 vaccine ... https://www.drugdiscoverytrends.com/how-u-s-government-bolster...

2 of 7

Q =

The pandemic plan stressed the importance of antiviral drugs and vaccines. “It is a wonderful plan,” Bloom
noted. But before COVID-19 hit, the report had “disappeared in a drawer somewhere in Washington,” he
added.

But the U.S. government's focus on vaccines to combat pandemics likely played a role in spurring further
research into novel vaccine platforms.

DARPA and BARDA make vaccine investments

Government agencies such as the Defense Advanced Research Projects Agency (DARPA) and the Biomedical
Advanced Research and Development Authority (BARDA) would play a role in vaccine development. DARPA
“invests in very long term science and technology [projects] that will pay off in 20 years,” Bloom said.

The National Institute of Allergy and Infectious Diseases (NIAID) developed a stabilized SARS-CoV-2 spike
immunogen (S-2P) that Moderna would later use in its messenger RNA platform.

DARPA was instrumental in the development of RNA vaccines and provided $25 million in financial support
to Moderna in 2013 to pursue messenger RNA-based antibody drugs and vaccines. DARPA announced it
was committing up to $56 million in additional funding to Moderna this October.

BARDA has committed another roughly $955 million to Moderna.

in all, the U.S. government vaccine contract with Moderna is worth roughly $1.5 billion. BARDA has also
invested in producers of other COVID-19 vaccines.

BARDA was also instrumental in resetting researchers’ expectations for vaccine development, Bloom said.
The organization set a goal of developing a vaccine 60 days after determining a pathogen’s DNA sequence.
Moderna had a vaccine candidate 66 days after scientists identified its genetic sequence. “And that is a
reflection of tremendous foresight by these technical agencies,” Bloom said. By identifying promising
research and identifying companies to advance it, the government agencies have played a role in
engineering COVID-19 vaccines. But the platform approach could also help fight future pandemics, given its
ability to allow researchers to tweak antigens and genes to target a new pathogen.

The U.S. government's support of the vaccine platform led to investigations into its use to treat infections
from Middle East Respiratory Syndrome (MERS), influenza, Zika and HIV. “We had a background on these

Exhibits p. 3
3/6/21, 10:42 AM
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 8 of 43 PagelD 745
Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/2019-02-06a

efense Advanced Research Projects Agency _ Intelligent Healing for Complex Wounds

 

Intelligent Healing for Complex
Wounds

A bioelectronic interface could speed the body's natural healing
processes to deliver faster recovery from wounds with fewer
complications

OUTREACH@DARPA.MIL
2/6/2019

 

Blast injuries, burns, and other wounds experienced by warfighters often catastrophically damage their
bones, skin, and nerves, resulting in months to years of recovery for the most severe injuries and often
_ returning imperfect results. This long and limited healing process means prolonged pain and hardship for
the patient, and a drop in readiness for the military. However, DARPA believes that recent advances in
biosensors, actuators, and artificial intelligence could be extended and integrated to dramatically improve
tissue regeneration. To achieve this, the new Bioelectronics for Tissue Regeneration (BETR) program
asks researchers to develop bioelectronics that closely track the progress of the wound and then stimulate
healing processes in real time to optimize tissue repair and regeneration.
Exhibit 2

Exhibits p. 4
lof 4 3/28/21, 12:04 PM

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 9 of 43 PagelD 746

Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/2019-02-06a

2o0f4

Paul Sheehan, the BETR program manager, described his vision for the technology as “not just
personalized medicine, but dynamic, adaptive, and precise human therapies” that adjust to the wound
state moment by moment to provide greater resilience to wounded warfighters.

“Wounds are living environments and the conditions change quickly as ceils and tissues communicate and
attempt to repair,” Sheehan said. “An ideal treatment would sense, process, and respond to these

changes in the wound state and intervene to correct and speed recovery. For example, we anticipate
interventions that modulate immune response, recruit necessary cell types to the wound, or direct how
stem cells differentiate to expedite healing.”

The envisioned BETR technology would represent a sharp break from traditional wound treatments, and
even from other emerging technologies to facilitate recovery, most of which are passive in nature.

Under current medical practice, physicians provide the conditions and time for the body to either heal itself
when tissues have regenerative capacity or to accept and heal around direct transplants. Most people are
familiar with interventions that include casts to stabilize broken bones or transplants of healthy ligaments
or organs from donors to replace tissues that do not regenerate.

Passive approaches often result in slow healing, incomplete healing with scarring, or, in some unfortunate
cases, no healing at all. Blast injuries in particular seem to scramble the healing processes; 23 percent of
them will not fully close. Moreover, research shows that in nearly two thirds of military trauma cases — a
rate far higher than with civilian trauma injuries — these patients suffer abnormal bone growth in their soft
tissue due to a condition known as heterotopic ossification, a painful experience that can greatly limit
future mobility.

Although recent experimental treatments offer some hope for expedited recovery, many of these new
approaches remain static in nature. For instance, some “smart” bandages emit a continuous weak electric
field or locally deliver drugs. Alternatively, hydrogel scaffolds laced with a drug can recruit stem cells, while
deceliularized tissue re-seeded with donor cells from the patient help avoid rejection by the host’s immune
system. These newer approaches may indeed encourage growth of otherwise non-regenerative tissue,
but because they do not adapt to the changing state of a wound, their impact is limited.

“To understand the importance of adaptive treatments that respond to the wound state, consider the case
of antibiotic ointments,” Sheehan explained. “People use antibiotics to treat simple cuts, and they help if
the wound is infected. However, completely wiping out the natural microbiota can impair healing. Thus,
without feedback, antibiotics can become counterproductive.”

Recent technologies have begun to close the loop between sensing and intervention, looking for signs of
infection such as changes in pH level or temperature to trigger treatment. To date, however, these
systems have been limited to monitoring changes induced by bacteria. For BETR, DARPA intends to use
any available signal, be it optical, biochemical, bicelectronic, or mechanical, to directly monitor the body's
physiological processes and then to stimulate them to bring them under control, thereby speeding healing
or avoiding scarring or other forms of abnormal healing.

By the conclusion of the four-year BETR program, DARPA expects researchers to demonstrate a closed-
loop, adaptive system that includes sensors to assess wound state and track the body’s complex

Exhibits p. 5
3/28/21, 12:04 PM
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 10 of 43 PagelD 747

Intelligent Healing for Complex Wounds https://www.darpa.mil/news-events/2019-02-06a

30f4

responses to interventions; biological actuators that transmit appropriate biochemical and biophysical
signals precisely over space and time to influence healing; and adaptive learning approaches to process
data, build models, and determine interventions. To succeed, the BETR system must yield faster healing
of recalcitrant wounds, superior scar-free healing, and/or the ability to redirect abnormally healing wounds
toward a more salutary pathway.

DARPA anticipates that successful teams will include expertise in bioelectronics, artificial intelligence,
biosensors, tissue engineering, and cellular regeneration. Further, DARPA encourages proposals that
address healing following osseointegration surgery, which is often necessary to support the use of
advanced prosthetics by wounded warfighters.

DARPA will host a Proposers Day on March 1, 2019 in Arlington, Virginia, to provide more information to
researchers interested in submitting a proposal for funding. Additional information is available at

https //go.usa.gov/xENCQ. A forthcoming Broad Agency Announcement, to be posted to the Federal
Business Opportunities website, will include full details of the program.

TAGS

| Artificial Intelligence | Health | Injury | Med-Devices | Sensors |

 

SIMILARLY TAGGED CONTENT —

New Generation of Intelligent Bio-Interfaces Could Overcome Aspects of Spinal Cord Injury,
Bioelectronics for Tissue Regeneration

Biological Technologies

Detect It with Gene Editing Technologies (DIGET) Proposers Day

Gene Editors Could Find New Use as Rapid Detectors of Pathogenic Threats

 

~ IMAGES —

 

BETR program

Exhibits p. 6
3/28/21, 12:04 PM
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 11 of 43 PagelD 748
US Federal contracts awarded to First Databank, Inc. in United

States Of America

Search 21 federal contracts awarded to First Databank, Inc. in United States Of America since fiscal year 2015,

fa Company Profile

Company name First Databank, inc.

D-U-N-S number 084259696

Address 500 E. 96th Street, Ste 500, indianapolis, IN, 46240, United States Of America
Phone # (317) 571-7200

Fax # (317) 571-7253

Number of employees 17,000

Annual revenue $250,000,000

Organizational type CORPORATE NOT TAX EXEMPT
Alternate name FIRST DATA BANK

Legal organization name FIRST DATABANK, INC.

Parent Company THE HEARST CORPORATION
Parent D-U-N-S number 001527241

Registration date 2001-11-14

Contract Description and awarding agency

“Option Period Two For Software License Renewal For Drug Database And Decision Support Tools For Va
Pharmacy Reengineering Project. Period Of Perforrnance Shall Be From January 18, 2016 Through January 17,
2017." awarded by Department Of Veterans Affairs on 2016-01-15

“Software License Renewal For Drug Database And Decision Support Tools For Va Pharmacy Reengineering
Project. Option Period One To Support Indian Health Services." awarded by Department Of Veterans Affairs on
2015-01-15

“Pharmacy Drug Database Updates” awarded by Department Of Health And Human Services en 2015-09-29
“Pharmacy Drug Database Updates" awarded by Department Of Health And Human Services on 2016-09-22
“First Databank Medknowtedge-opt 1" awarded by Department Of Defense on 2015-09-15

“Medknowledge National Drug Data File-descriptive Data Package” awarded by Department Of Defense on
2016-03-31

“Medknowledge" awarded by Department Of Defense on 2015-01-09

“Licening Fees" awarded by Department Of Veterans Affairs on 2016-05-27

“Knee Replacement" awarded by Department Of Veterans Affairs on 2016-08-13

“First Databank Subscription* awarded by Office Of Personnel Management on 2016-06-21

“Information Technology Software” awarded by Department Of Health And Human Services on 2015-10-23

“Renewal Of License Agreement (acct#538218) (osppc/orm)" awarded by Department Of Health And Human
Services on 2016-05-09

“First Databank, Inc. Database Access For National Drug Codes For Nimh* awarded by Department Of Health And
Human Services on 2015-09-16

“Patient Solution” awarded by Department Of Defense on 2016-04-01

“Patient Education Module” awarded by Department Of Defense on 2015-03-26

“First Databank Medknowledge Software License” awarded by Department Of Defense on 2015-03-19
“Patient Education Module” awarded by Department Of Defense on 2015-10-27

“Medknowledge” awarded by Department Of Defense on 2016-04-19

“Renewal Of License Agreement (acct#538218) (osppc/orm)" awarded by Department Of Health And Human
Services on 2016-06-01

“First Databank Medknowledge” awarded by Department Of Defense on 2015-04-01 E eye
xhibit 3

 

 

“First Databank Medknowledge" awarded by Department Of Defense on 2015-03-19

Amount
$3,471,431

$3,387,091

$716,081
$358,040
$31,200
$18,771

$18,323
$13,200
$12,802
$10,873
$9,278
$8,951

$5,822

$3,588
$3,500
$0
$0
$0
$o

$-12,733
$-15,280
FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS

 

Hearst Corp. To Disgorge $19 Million and Divest Business
to Facts and Comparisons to Settle FTC Complaint

December 14, 2001

FOR RELEASE

TAGS: Health Care

The Federal Trade Commission today announced a proposed settlement with Hearst Corporation (Hearst) that would
resolve charges that Hearst unlawfully acquired J.B. Laughery, Inc., which included the Medi-Span integratable drug
information database business. Under the terms of the settlement, Hearst will divest the former Medi-Span business and
pay $19 million as disgorgement of unlawful profits. The settlement will be presented to the federal district court for entry
of a final judgment.

The settlement marks the first time the Commission has sought either divestiture or disgorgement of profits in a federal
court action for a consummated merger. The Commission alleged that the merger violated Section 7A of the Clayton Act,
Section 7 of the Clayton Act, and Section 5 of the FTC Act.

The Commission alleged that Hearst violated Section 7A of the Clayton Act when, in its requisite pre-merger filing with
the antitrust agencies, it illegally omitted several high-level corporate documents prepared to evaluate the Medi-Span
acquisition and its competitive effects. Hearst was required to provide those documents to the antitrust agencies to help
them determine whether a full pre-merger antitrust review of the acquisition was necessary; its failure to submit those
documents hindered the ability of the Commission to analyze the competitive effects of the acquisition prior to
consummation. In its complaint, the Commission further alleged that this transaction substantially lessened competition
in the integrated drug information database market, in violation of Section 7 of the Clayton Act and Section 5 of the FTC
Act. The allegations are contained in the Commission's April 5, 2001, complaint. (See news release dated April 5, 2001;
Federal Trade Commission v. The Hearst Trust et al., Civil Action No. 1:01CV00734 (D.D.C) J. Jackson.)

Hearst will divest the Medi-Span business to Facts and Comparisons, a St. Louis based business unit owned by Wolters
Kluwer, n.v., through its American subsidiary, Lippincott Williams & Wilkins, Inc., a Delaware corporation. Facts and
Comparisons produces widely used print, Internet and CD ROM materials concerning pharmaceuticals. These
publications are used as more in-depth reference materials by many of the customers of the integrated databases.

The integratable drug information database, formerly owned and maintained by Medi-Span, is one of the two databases
that pharmacies, hospitals, doctors, third-party payers, and patients rely on to obtain information about drug prices, drug
effects, drug interactions and the eligibility for drugs under various payment plans. The only other commonly used
database is owned by Hearst's subsidiary, First DataBank. As a result, the January 1998 acquisition of Medi-Span by
Hearst created a monopoly in the sale of integratable drug information databases. First DataBank used that monopoly
power to substantially increase prices to all database customers.

The order also provides direct relief for those customers who were forced to pay monopoly prices for the database
products. It requires Hearst to disgorge $19 million of profits obtained as a result of its unlawful acquisition of Medi-Span.
According to a plan approved by the FTC, these funds will be distributed to injured customers as part of the settlement of
a private class action suit alleging unlawful overcharges by Hearst.

The Hearst Corporation and The Hearst Trust are headquartered in New York City, and First DataBank, Inc. is
headquartered in San Bruno, California. Facts and Comparisons, headquartered in St. Louis, Missouri, is an
unincorporated division of Lippincott Williams & Wilkins, Inc., which is a Delaware corporation and subsidiary of Wolters
Kluwer, n.v., a Dutch corporation.

The Commission vote to approve the settlement and direct staff to move entry of the final judgment before the Federal
District Court was 5-0, with Commissioners Sheila Anthony and Mozelle Thompson issuing a joint separate statement,
Commissioner Orson Swindle issuing a separate statement, and Commissioner Thomas B. Leary issuing a separate
statement concurring in part and dissenting in part. Each is available on the FTC's Web site and is summarized below.
The judgment will not become final until it is signed and entered by the District Judge.

The statement by Commissioners Anthony and Thompson noted that, while "the Commission should seek disgorgement
as a remedy in competition cases only in exceptional circumstances. . . Hearst's conduct was sufficiently egregious to
justify the extraordinary remedy of disgorgement" in this case. Anthony and Thompson said that "absent disgorgement,
the divestiture of the Medi-Span assets alone might have allowed Hearst to profit from its unlawful behavior. Such a
result would be untenable, not only because it would be insufficient to restore the competitive s' PtRit also
because it would deny a remedy to injured customers."
Contact | Stay Connected | Privacy Policy | FTC en espafiol

FEDERAL TRADE COMMISSION

PROTECTING AMERICA’S CONSUMERS psoach

ABOUT THE FTC NEWS & EVENTS ENFORCEMENT POLICY TIPS & ADVICE | WOULD LIKE TO...

 

Home » Enforcement » Cases and Proceedings » Hearst Trust, The, The Hearst Corporation, and First DataBank, Inc.

Hearst Trust, The, The Hearst Corporation, and First DataBank, Inc.

TAGS: Health Care | Prescription Drugs | Hart-Scott-Rodino Act (HSR) | Competition | Merger

LAST UPDATED: DECEMBER 14, 2001
FTC v. The Hearst Trust, The Hearst Corporation, and First DataBank, Inc.

FTC MATTER/FILE NUMBER: 9910323a
CIVIL ACTION NUMBER: 101CV00734
ENFORCEMENT TYPE: Federal Injunctions

CASE SUMMARY

The Commission negotiated an agreement with The Hearst Corporation (Hearst) to settle a permanent injunction action filed by the FTC alleging that Hearst
failed to provide documents required by premerger notification law and then consummated a merger that monopolized the integrated drug information
database market. Under the terms of the order, Hearst divested the Medi-Span business to Lippincott Williams & Wilkins, Inc. , a subsidiary of Wolters
Kluwer, n.v., disgorged $19 million in profits, and to complied with certain other obligations.

CASE TIMELINE
December 14, 2001

Si tipulation For Entry of Final Order and Stipulated Permanent Injunction (8.59 KB)

‘Sl Final Order and Stipulated Permanent injunction (60.15 KB)

4 Exhibit F: Monitor Agreement Between Defendants And Richard Shermer (Dated November 2, 2001) (351.32 KB)
‘6 Statement of Commissioners Sheila F. Anthony and Mozelle W. Thompson (4.67 KB)
; Statement of Commissioner Orson Swindle (4.13 KB)

>

* Statement of Commissioner Thomas B. Leary Concurring in Part and Dissenting in Part (4.96 KB)

21 fF

a

PRESS RELEASE: Hearst Corp. To Disgorge $19 Million and Divest Business to Facts and Comparisons to Settle FTC Complaint

November 20, 2001

6 Stipulation For Entry of Final Order and Stipulated Permanent Injunction (8.59 KB)

© Final Order and Stipulated Permanent Injunction (59.83 KB)

5 Exhibit F: Monitor Agreement Between Defendants And Richard Shermer (Dated November 2, 2001) (351.32 KB)

PRESS RELEASE: Statement of Susan A. Creighton, Deputy Director, Bureau of Competition Regarding FTC Settlement with Hearst Corporation

April 4, 2001

2) Complaint for Permanent Injunction and Other Equitable Relief Pursuant to 7A(g)(2) of the Clayton Act and Section 13(b) of the Federal Trade
Commission Act (28.18 KB)

©! Statement of Chairman Pitofsky and Commissioners Sheila F. Anthony and Mozelle W. Thompson (1.57 KB)

*» Dissenting Statement of Commissioners Orson Swindle and Thomas B. Leary (2.36 KB)

 

PRESS RELEASE: FTC Charges Hearst Trust with Acquiring Monopoly in Vital Drug Information Market E ibi
xhibit 4

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 14 of 43 PagelD 751
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 1 of 6

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

NEW ENGLAND CARPENTERS HEALTH
BENEFITS FUND, et al.,

Plaintiffs,
Vv. CIVIL ACTION NO. 05-11148-PBS

FIRST DATABANK, INC. and
McKESSON CORPORATION,

Defendants.

ee aed

 

MEMORANDUM AND ORDER APPROVING CLASS SETTLEMENT
AND AWARDING ATTORNEY’S FEES AND EXPENSES

August 3, 2009
Saris, U.S.D.J.

After hearing on July 24, 2009, the Court allows the motion
for final approval of the proposed nationwide class settlement of
$350,000,000 as fair, reasonable, and adequate. See Fed. R. Civ.
P. 23(e) (2).

As background, plaintiffs have asserted that defendants
First DataBank, Inc. (“FDB”), a drug pricing publisher, and
McKesson Corporation, a drug wholesaler, engaged in a \
racketeering enterprise to fraudulently increase the published
“average wholesale price” (“AWP”) of over four hundred branded
drugs by five percent from late 2001 to 2005 in violation of 18
U.S.C. § 1962 and state law. The full factual background of the

allegations are set forth in my Memorandum and Order, dated March
Exhibit 5

=z Exhibits p. 10
INFORMATION
Soro.

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 15 of 43 PagelD 752
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 2 of 6

17, 2009 [Docket No. 720]. New England Carpenters Health
Benefits Fund v. First Databank, Inc., 602 F. Supp. 2d 277 (D.
Mass. 2009); see also New England Carpenters Health Benefits Fund
v. First Databank, Inc., 244 F.R.D. 79 (D. Mass. 2007). Various
objections were filed to the settlement. I find that the
allocation among the cash, co-pay, and third-party classes is
reasonable. I also find that notice to the classes was
innovative, expansive and reasonable. I reject the objections to
the allocation among the classes, the methodology for
identification of class members, and notice for the reasons
stated in court.

One remaining issue is the award of attorneys’ fees and
expenses. Class counsel seek an award of attorneys’ fees and
expenses in the amount of $84,000,000, which is 24 percent of the
$350,000,000 settlement fund. The total lodestar accumulated by
class counsel as of May 1, 2009 was in excess of $8,356,100.
Plaintiffs report expenses accumulated in the amount of $4
million. If the lodestar of $8,356,100 (the attorneys’ fees
only) is divided into the requested fee award of $84 million, the
multiplier is 10.05, which is at the highest end of multipliers
imposed in comparable litigation. Objectors have challenged
attorneys’ fees and expenses as excessive and not supported by
contemporaneous records.

In the First Circuit, “(t]he lodestar approach (reasonable
hours spent times reasonable hourly rates, subject toa

2

Exhibits p. 11
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 16 of 43 PagelD 753
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 3 of 6

multiplier or discount for special circumstances, plus reasonable
disbursements) can be a check or validation of the
appropriateness of the percentage of funds fee, but is not
required.” In re Compact Disc Minimum Advertised Price Antitrust
Litig., 216 F.R.D. 197, 215-16 (D. Me. 2003); In re Thirteen

Appeals Arising out of the San Juan Dupont Plaza Hotel Fire
Litig, 56 F.3d 295, 307 (lst Cir. 1995); see also Manual for
Complex Litigation (Fourth) § 14.122 (2004) (“the lodestar is

. useful as a cross-check on the percentage method by estimating
the number of hours spent on the litigation and the hourly rate,
using affidavits and other information provided by the fee
applicant. The total lodestar estimate is then divided into the
proposed fee calculated under the percentage method. The
resulting figure represents the lodestar multiplier to compare to
multipliers in other cases."”).

Several factors militate in favor of a significant
multiplier. Plaintiffs point out that they successfully achieved
a mega-amount of $350,000,000 plus future injunctive relief
requiring First DataBank to roll back the prices of drugs subject
to the conspiracy. There has been near-unanimous and “eye-
popping” support for this settlement. (Aff. of Arthur R. Miller
[Docket No. 794] | 58.) Plaintiffs’ counsel have been excellent
in this complex, hard-fought litigation and innovative in its
notice program and efforts to find class members. The expenses
are included within the amount requested. Still, much of the

3

Exhibits p. 12
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 17 of 43 PagelD 754
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 4 of 6

spade work in learning the arcane intricacies of drug pricing has
been done in the related “Average Wholesale Price” litigation,
which is separately compensated. See, e.g., In re Pharm. Indus.
Average Wholesale Price Litig., 230 F.R.D. 61, 92 (D. Mass.
2005). The major new hurdle plaintiffs mounted here was the
contentious battle over class certification, which was continued
in the First Circuit. Balancing all the factors under the cross-
check approach, I award the amount of $70,000,000, which
represents a multiplier of about 8.3 times lodestar, and about 20
percent of the common fund. See Conley v. Sears, Roebuck & Co.,
222 B.R. 181, 182 (D. Mass. 1998) (approving attorneys’ fees that
would constitute a lodestar multiplier of 8.9); In re Rite Aid
Corp. Sec. Litig., 146 F. Supp. 2d 706, 736 n.44 (E.D. Pa. 2001)
{concluding that, under the cross-check approach, a lodestar
multiplier in the range of 4.5 to 8.5 was “unquestionably
reasonable”).

The Court allows compensation to the Named Consumer
Representatives of $2,000 and the Third-Party Payor (“TPP”)
Plaintiffs for time spent on this case at $100 per hour. There
were no objections to these amounts.

Finally, Skilstaf Inc., a TPP, has filed a motion for
clarification of, or in the alternative, limited objection to the
release by the class of the right to sue retailers separately.
Specifically it objects to the release of “any other person” in
Section 15 of the Settlement Agreement. McKesson argues that

4

Exhibits p. 13
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 18 of 43 PagelD 755
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 5 of 6

this provision is important because it buys complete peace from
having to contribute to judgments that might be entered against
retailer pharmacies. This concern is hardly illusory. McKesson
states that it has already received a demand letter for
contribution in litigation filed in California by Skilstaf
against retail pharmacies accused of being part of the price-
rigging conspiracy. Mirabile dictu, class counsel (Hagens
Berman) apparently is one of the law firms representing Skilstaf
in that litigation. This was an issue which the parties did not
flag to the Court during the preliminary approval proceedings or
in the Notice, and the Court completely missed it. Confusingly,
McKesson actually wrote Skilstaf an e-mail explaining that it did
not intend the release to extend to claims against retail
pharmacies. (Mot. for Clarification [Docket #779] Ex. B at 1.)
Because this is a proposed settlement, this Court would not
have the authority to strike a material provision. At best it
would be able to give a thumbs down to the entire agreement. To
breach the impasse, McKesson has agreed to let Skilstaf opt out.
While this approach raises some concerns that Skilstaf is being
given special treatment, it is the pragmatic approach. No other
TPP has objected to the provision, and indeed there has been no
TPP objection to the settlement. Indeed, some TPPs filed a brief
in support of the settlement. Moreover, any new suit against the
pharmacies based on the allegations in this case is likely time
barred. Accordingly, the Court declines to strike or clarify the

5

Exhibits p. 14
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 19 of 43 PagelD 756
Case 1:05-cv-11148-PBS Document 810 Filed 08/03/09 Page 6 of 6

“any other person” language. Skilstaf has ten days from July 24,
2009 in which it may opt out of the settlement.

SO ORDERED.

S/PATTI B. SARIS
UNITED STATES DISTRICT JUDGE

Exhibits p. 15
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 20 of 43 PagelD 757

MCKESSON ABOUT US OUR STORIES CAREERS INVESTORS CONTACT US LOGINS Search

McKesson Fills Initial Government Orders
for Moderna’s COVID-19 Vaccine

December 20, 2020

IRVING, Texas, Dec. 20 -- As part of Operation Warp Speed. the U.S. government's public-private partnership to deliver COVID-19 vaccines
to Americans, and under the direction of the Centers for Disease Control and Prevention (CDC), McKesson began distributing Moderna’s
COVID-19 vaccines and the ancillary supply kits needed to administer them. After months of preparation, which included establishing
dedicated distribution centers and assembling supply kits. the company is primed to suppor the nation during this significant healthcare
challenge.

Brian Tyler, CEO, McKesson said, “We are honored to be a partner with the U.S. government and other private-sector companies such as
Moderna to support in the distribution of COVID-19 vaccines and the ancillary supply kits. In March, our world seemed to change overnight.
But with a renewed sense of commitment and intensified focus, we've come together across industies and forged public and private
partnerships ta help restore and protect the health and well-being of peopte around the world. With our exceptianal group of employees
managing the effort. we stand ready as a company to meet this historical moment.”

Key facts include:

® McKesson, a global leader in healthcare supply chain management, is managing two different aspects of the distribution efforts in
coordination with the US. government. The company is distributing all supply kits for COVID-19 vaccines, as well as the distribution
of frozen or refrigerated COVID-19 vaccines. McKesson is not distributing the Pfizer ultra-frozen vaccine.

© McKesson has a long history of managing the pharmaceutical and medical supply chain in the U.S., as wall as handling the
distribution of vaccines. The company has been the centralized distributor for the CDC's Vaccines far Children program for 13
years, including dunng the H1N1 pubhc health crisis.

® The U.S. government is making all decisions related to where, when and how many doses McKesson will distribute. The company
filled the first order from the CDC on Sunday, December 20. Our shipping partners should deliver initial vaccine orders at
administration sites nationwide on Monday, Dec. 21, 2020.

® Maintaining the cold chain is a priority for the company. Upon arrival at a McKesson vaccine distnbution center, McKesson will
verify that the vaccines were maintained at the proper temperature while in transit and will place the vaccines inside a large-scale,
pharmaceultical-grade freezer designed to maintain proper temperatures.

° The freezers are equipped with sophisticaled controls, monitoring systems and alarms intended to ensure the vaccines remain
within the appropriate temperature ranges.

® After recewing CDC orders, from inside the freezers the vaccine doses will be packed into insulated coolers with specialized cold
packs and a temperature monitor so the administration site can verify that the vaccine doses stayed within the required
temperature range during transit.

* For the Modetna COVID-19 vaccine, the ancillary supply kit normally will be sent at the same time as the vaccines. The kits include
alcohol prep pads, tace shields, surgical masks, needies and sytinges, a vaccine administration sheet, and a vaccine record and
reminder card,

* The company has partnered with FedEx and UPS, who will deliver the vaccines and ancillary supply kits 10 administration sites
throughout the country.

Through Operation Warp Speed, McKesson partners closely with the U.S. Department of Health and Human Services (HHS) and the COC.
For the ancillary supply kit production and distnbution, McKesson has partnered with the Strategic National Stockpile, which is part of the
Office of the Assistant Secretary for Preparedness and Response within HHS.

About McKesson Corporation

McKesson Corporation is a global feader in healthcare supply chain management solutions, retail pharmacy, community oncology and
specialty care, and healthcare information solutans. McKesson partners with pharmaceutical manufacturers, providers, pharmacies.
goveraments and other organizations in healthcare to help provide the right medicines, medical products and healthcare services to the right
patients at the right time, safely and cost-effectively. United by our ICARE shared principles. our employees work every day to innovate and
deliver opportunities {hat make our customers and partners more successful ~ all for the better health of patients. McKesson has been
named a “Most Admired Company’ in the healthcare wholesaler category by FORTUNE, a “Best Place to Work” by the Human Rights
Campaign Foundation. and a top military-friendly company by Military Friendly. For more information, visit www.mckesson.com.

PR Contact Exhibit 6

David Matthews
Oavid.Matthews@McKesson.com
214-952-0833

 

 

 

 

Exhibits p. 16
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 21 of 43 PagelD 758

yA BIOTECH COVID-19 RESEARCH CRO
# FIERCE

@ Biotech

Medtech -

VA contracts with DARPA-backed
startup for real-time behavioral
analytics, mental health app

by Stacy Lawrence | Dec 16, 2015 10:1llam

The U.S. Department of Veterans Affairs has
contracted with Boston-based startup
Cogito for use of its real-time behavioral
analytics mobile app that analyzes voice
recordings and mobile phone usage to
create clinically validated behavioral
indicators of mental health. The agency said
it will use the Cogito app to detect veterans Cogito Companion app--
in need of mental health care, including Courtesy of Cogito
suicide prevention.

 

The VA use of the app is expected to enable healthcare managers to
better assess veterans' mental health and then to implement
outreach strategies for at-risk patients. The predictive behavioral
model has been validated through research by agencies including the
Defense Advanced Research Projects Agency (DARPA) and The
National Institute of Mental Health (NIMH).

in fact, the NIMH is backing an ongoing 300-patient triai of the
Cegito app in patients within the age range of 18 and 7O and who have
been referred to the South Huntington Clinic for behavioral health
care. The app will offer real-time feedback on the patient's mental
health based on its monitoring and analysis of voice interactions
monitored by the smartphone.

The trial will assess treatment outcome and quality of life outcome as
primary endpoints at 6 months; it will also measure other aspects
such as self-care behavior and cost of care as secondary endpoints. it
started in November and is slated to have final data in 2016.

“improving the quality of life of the over 20 million veterans in the
United States is a critical and important mission," said Joshua Feast,
Cogito founder and CEO,in a statement. "The fact the VA is investing
in novel behavioral analytics and mobile sensing technology to
improve the mental health of veterans demonstrates their
commitment to finding innovative solutions that will improve health

outcomes." [Exhibit 7

The Cogito technology was developed in more than 15S years of
research at the MIT Media Lab: the Companion app is int ded ‘a
reveal unconscious signals in the human voice that ace Ibits p. 7
information about relationships and state of mind.

 
Case 2:20-cv-00955-JLB-NPM Document 61 1 Filed 04/12/21 Page 22 of 43 PagelD 759

ARTICLES |

nature .
| electronics

 

https://doi.org/10.1038/s41928-021-00545-5

fl) Check for updates

An electrically conductive silver-polyacrylamide-
alginate hydrogel composite for soft electronics

Yunsik Ohm ‘25, Chengfeng Pan. *25, Michael J. Ford’, Xiaonan Huang”, Jiahe Liao’? and
Carmel Majidi 1234

Hydrogels offer tissue-like compliance, stretchability, fracture toughness, ionic conductivity and compatibility with biological
tissues. However, their electrical conductivity (<100 S cnr’) is inadequate for digital circuits and applications in bioelectronics.

Furthermore, efforts to increase conductivity by using hydrogel composites with conductive fillers have led to compromises
in compliance and deformability. Here, we report a hydrogel composite that has a high electrical conductivity (>350 Scm')

and is capable of delivering direct current while maintaining soft compliance (Young's modulus < 1kPa) and deformability.
Micrometre-sized silver flakes are suspended in a polyacrylamide-alginate hydrogel matrix and, after going through a partial
dehydration process, the flakes form percolating networks that are electrically conductive and robust to mechanical deforma-
tions. To illustrate the capabilities of our silver-hydrogel composite, we use the material in a stingray-inspired swimmer and a

neuromuscular electrical stimulation electrode.

oft electronics that exhibit high electrical conductivity and
match the compliance of biological tissue are important in
the development of wearable computing’, soft sensors** and
actuators’, energy storage/generation devices®’ and stretchable dis-
plays*’. A variety of material architectures have been used to cre-
ate soft and stretchable electronics, including deterministic (such
as wavy or serpentine) structures’
and conductive composites or polymers'''*. However, these con-
ductive materials have intrinsic limitations, such as relatively high
Young's modulus (>>1 MPa in some cases) or limited deformability,
and are not ideally suited for applications related to bioelectronic
systems (such as those that require interfacing with biological tis-
sues). Recently, researchers have demonstrated conductive elasto-
mers with enhanced stretchability and compliance by incorporating
microdroplets of liquid metal alloys such as eutectic gallium indium
(EGaIn)'”'’. In particular, a highly stretchable and conductive poly-
mer composite has been developed using silver and EGaln parti-
cles embedded in an ethylene vinyl acetate copolymer'*. Although
EGaIn-based polymer composites exhibit an encouraging combina-
tion of high conductivity, stretchability and compliance, they require
a large volume fraction of metallic filler and their Young’s modulus
(~0.1-1 MPa) is greater than the modulus of soft gels and biological
materials (roughly 1-10kPa), such as adipose (body fat) tissue”.
Hydrogels are a promising candidate for soft electronics since they
have similar mechanical properties to a range of biological materials
and soft tissues’, including epidermal skin”, brain®’, spinal cord”
and cardiac tissue*’. Recent research has highlighted various aspects
of hydrogels, including high fracture toughness, tissue-like Young's
modulus (<10’kPa), high water content (>75%), ionic conductiv-
ity, bioactivity and biocompatibility"“°. These properties enable
unique applications in bioelectronics” and soft robotics”, including
soft-matter sensors*”’ and actuators*’. However, hydrogels have an
intrinsic ionic conductivity (10~ to 10~' Scnr'; refs. **’) that is six
to nine orders of magnitude lower than the conductivity of metals,

', soft microfluidic channels'*'

To improve their electrical properties, hydrogel matrices have
been filled with conductive materials such as metallic fillers (for
example, nanowires or micro/nanoparticles)*~", carbon-based
conductive materials (carbon nanotubes or graphene)”*
and intrinsically conducting polymers (for example, poly(3,
4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT:PSS) or
polyaniline)****'"*. These composites demonstrate the potential for
engineering hydrogels that are both electrically conductive (~10~°-
10'Scm') and have tissue-like mechanical compliance. However,
there is a trade-off between improved electrical conductivity and
lowered compliance and deformability in these conductive hydrogel
composites. For example, a pure PEDOT:PSS hydrogel” has been
developed with electrical conductivity of 40Scm~ but high Young's
modulus (~2 MPa) and low maximum strain limit (<35% strain),
while a soft graphene hydrogel” has been synthesized with favour-
able mechanical properties (Young’s modulus of 50kPa) but low
electrical conductivity (~10-* Scm').

In this Article, we report an electrically conductive hydrogel
composite that has high electrical conductivity (374Scm™), a low
Young's modulus (<10kPa) matching that of soft biomaterials, such
as adipose tissue'’, and high stretchability (250% strain). We use a
polyacrylamide (PAAm)-alginate hydrogel that is embedded with
a low concentration of silver (Ag) flakes. Electrical conductivity
is created via a partial dehydration process® in which a moder-
ate portion of water is removed to induce percolation and create
electrically conductive pathways (Fig. 1a,b), Because the composite
has a low concentration of metallic filler, it exhibits only modest
hysteresis between loading and unloading cycles. The Ag—hydrogel
composite’s high conductivity, low Young's modulus, high electri -
cal stability and high stretchability make it a suitable material for
applications in soft robotics, bioelectronics and wearable electron-
ics (Fig. 1c, Supplementary Fig. 1 and Supplementary Table 1). We
demonstrate the potential applications of this soft conductor by
using it in a light-emitting diode circuit that shows high mechanical

and is inadequate for digital and power electronics“, compliance (Fig. 1d and Supplementary Fig. 2), a stingray-inspired

 

Exhibit 8

‘Soft Machines Lab, Carnegie Mellon University, Pittsburgh, PA USA. Mechanical Engineering, Carnegie Mellon University, Pittsburgh, PA, USA. >Robotics
Institute, Carnegie Mellon University, Pittsburgh, PA, USA. “Materials Science & Engineering, Carnegie Mellon University, Pittsburgh, PA, USA.
*These authors contributed equally: Yunsik Ohm, Chengfeng Pan. “e-mail: cmajidi@andrew.cmu.edu Exhibits p. 18

 

 

 

NATURE ELECTRONICS | VOL 4 | MARCH 2021 | 185-192 | www.nature.com/natureelectranics 185
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 23 of 43 PagelD 760

 
   

 

 

“nature -
COMMUNICATIONS

ARTICLE

OP N

Non- -equi brium signal integration in hydrogels

Peter A. Korevaar!2*, C. Nadir Kaplan: !3-4*, Alison Grinthal’, Reanne M. Rust? & Joanna Aizenberg: : 135.6

 

Materials that perform complex chemical signal processing are ubiquitous in living systems.
Their synthetic analogs would transform developments in biomedicine, catalysis, and many
other areas. By drawing inspiration from biological signaling dynamics, we show how simple
hydrogels have a previously untapped capacity for non-equilibrium chemical signal proces-
sing and integration. Using a common polyacrylic acid hydrogel, with divalent cations and
acid as representative stimuli, we demonstrate the emergence of non-monotonic osmosis-
driven spikes and waves of expansion/contraction, as well as traveling color waves. These
distinct responses emerge from different combinations of rates and sequences of arriving
stimuli. A non-equilibrium continuum theory we developed quantitatively captures the non-
monotonic osmosis-driven deformation waves and determines the onset of their ernergence
in terms of the input parameters. These results suggest that simple hydrogels, already built
into numerous systems, have a much larger sensing space than currently employed.

 

EXHIBIT 9

 

 

 

 

‘john A. Paulson Schoo! of Engineering and Applied Sciences, Harvard University, Cambridge, MA 02138, USA. 2 institute for Molecules and Materials,
Radboud University, Heyendaalseweg 135, 6525 AJ Nijmegen, The Netherlands. 3 Kavli institute for Bionano Science and Technology, Harvard University,
Cambridge, MA 02138, USA. 4 Department of Physics, Virginia Polytechnic Institute and State University, Blacksburg, VA 24061, USA. 5 Wyss Institute for
Biologically Inspired Engineering, Harvard University, Cambridge, MA 02138, USA. © Department of Chemistry and Chemical Biology, Harvard University,
Cambridge, MA 02138, USA. email: p.korevaar@science.ru.ni; nadirkaplan@vt.edu; jaiz@seas.harvard.edu

BLUE See a | (2020911386 | hitps://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunicatians

Exhibits p.19 |
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 24 of 43 PagelD 761
ARTICLE NAT

ydrogels play a central role in a wide range of applica-

tions!-!!, from drug delivery! to microsensors!4 to smart

optical! and homeostatic!> materials. Much of the recent
interest has focused on enabling hydrogels to deform rapidly in-
phase with speci c inputs from the environment, such as pH'>"4,
temperature!®!7 or chemical concentration!®!%. In living sys-
tems, however, chemical signal transduction—from - self-
organizing amoebas navigating in elds of chemoattractant
waves”, to heartbeats adapting to ionic bursts and spikes?!, to
membranes?? and genetic material recon guring with changing
metabolic states*>—often involves coupling multiple chemical
stimuli arriving at separate times and rates. This non-equilibrium
integration is driven by materials that convert each incoming
stimulus into a long-lived active chemical or mechanical
response, often outlasting the duration of the stimulus and
thereby enabling it to be coupled to a later one. We considered
that even simple hydrogels intrinsically possess these same
mechanistic elements. In this way, hydrogels may potentially act
as complex chemical signal integrators and in turn exhibit a wide
range of previously unexplored transient phenomena and sensing
behaviors.

In current strategies, there is a tight, in-phase feedback between
the hydrogel deformations, diffusion, and reversible chemical
reactions, such as protonation/deprotonation”!3:!4, oxidation/
reduction’4, or complexation/disscciation!®!8_ This means that
as soon as the stimulus—e.g. protons, divalent ions or reagents—
has been removed from the environment, the gel returns to its
original state. Then, the gel s response to a subsequent stimulus is
a new, separate, independent event. However, we hypothesized
that introducing species that complex to the gel with variable,
rather than uniformly fast, association/dissociation rates would
enable common hydrogels to act as couplers of different stimuli
separated across time and space. In particular, a slow dissociation
rate should alter the traditional picture: By remaining complexed
to the gel, a chemical stimulus would create a kinetically stable
State with a characteristic lifetime. In such a case, the gels
deformation would be transiently maintained upon removal of
the stimulus from the environment. A second chemical species
introduced later could then compete for binding sites, and trigger
decomplexation of the rst chemical species. As a result, the
complexation, diffusion, and gel deformation rates associated
with the rst stimulus become interlinked with those of the sec-
ond. In this paper, we show how coupling the dynamics of
otherwise separate stimuli in time and space creates speci c
responses arising from the transient superposition of chemical
species entering and exiting the gel.

We explore this concept with a widely used hydrogel, poly-
acrylic acid (PAA). Our system consists of a thin layer of hydrogel
containing an array of embedded microplates, which enable real-
time visualization of the gel s deformations at the microscale. The
hybrid hydrogel-microplate con guration*® has previously
enabled a class of adaptive materials that catch and release bio-
molecules”®, switch chemical reactions on and off’’, or control
wettability”®, homeostasis!> and flow?°. Under neutral or basic
conditions, the carboxyl groups (COOH) of the PAA gel exist ina
deprotonated form (COO ), the gel is swelled, and the embedded
microplates stand upright. Consistent with the traditional use of
PAA gel as a direct pH sensor, exposure to acid protonates the
COO = groups, inducing nearly immediate contraction of the gel
and the associated tilting of the microplates (Fig. 1a, yellow).
Adding a base rapidly deprotonates the gel and restores the ori-
ginal state. To test our hypothesis, we apply as a rst stimulus
divalent copper ions (Cu? ), which interacts with COO and
contracts the gel. Cu2 and COO form a kinetically stable
chelate complex, which has been reported to maintain localized
gel deformation and blue color over months in the absence of

PEN sey type re Tet hu eb eed oy
SOS bntipauydo ere yO ae sda fie fli

external Cu? (Fig. 1b, blue).3° Our results demonstrate how this
blue color, characteristic for COO -Cu? -COO complexation,
provides a complementary readout mechanism for the complex
kinetic interplay between two stimuli. When acid (H_) is deliv-
ered as a second stimulus to a system previously exposed to Cu? _,
H competes forCOO groups (Fig. 1b, gray box) and displaces
Cu? , releasing it into the fluid phase of the gel and then into the
initially copper-free supernatant. Cu? decomplexation will be
dependent on the timescale of acid delivery , . Varying
with respect to the timescales of Cu? diffusion and hydrogel
deformation leads to the emergence of a variety of competing
non-equilibrium dynamics (Fig. 1, expanded gray box).

Through experiments, scaling laws and a non-equilibrium
continuum theory that captures the time-dependent coupling of
the two stimuli, we demonstrate how two different, previously
unseen responses emerge. (i) Acid-induced Cu? decomplexation
inside the gel triggers transient water influx, driven by the
osmosis caused by the Cu? ions released into the fluid phase of
the gel (dependent on the timescale of acid delivery y ). At the
same time, acid itself contracts the gel (with the mechanical
relaxation time ). Counterintuitively, even though both Cu2
and H_ contract the gel upon complexation, the competition
between Cu? -induced osmosis and acid-induced contraction
produces traveling osmotic swelling waves when yy < 1
(Fig. Ic). (ii) If copper is complexed locally in the hydrogel, acid
releases Cu? _ in region A to diffuse and recomplex to new COO
groups in previously unoccupied neighboring regions B (Fig. 1d).
At the same time, acid also competes with Cu? and displaces it
from these new sites. As a result, traveling color waves appear
ahead of a slow-moving acid front when it progresses more
slowly than Cu? diffusion.

Results
Delivering the Cu? stimulus to the hydrogel microplate sys
tem. Our hydrogel system comprises an array of surface-attached,
slightly pretilted epoxy microplates embedded in a PAA hydrogel
(Fig. 2a). The plates are 18 wm tall. The hydrogel has a height of
H 104m measured from the confocal microscopy z-stack ima-
ging (Supplementary Fig. 1). After deprotonating the PAA
hydrogel by rinsing with a base, the hydrogel is swollen and the
microplates are oriented nearly upright, 9° with the surface
normal (see Methods for details). Upon addition of an aqueous
copper(II)sulfate solution (0.8 M CuSO,), the hydrogel turns blue,
indicating the formation of COO -Cu? -COO complexes in
the hydrogel (Fig. 2b, c). Concurrently, the hydrogel contracts,
and the embedded microplates tilt toward the substrate. This is
evidenced by a progressive conversion from a rectangular to a
square projection of the microplates in plain-view optical
microscopy images. We note that the presence of the microplates
and the blue color of the gel provide simple visual reporters on,
respectively, (i) the deformation state of the gel, which is quan-
ti ed by the microplate tilt angle, and (ii) Cu? complexation,
which is quanti ed by the red channel (r-) value in optical
microscopy images (see Methods and Supplementary Fig. 1).
Both the microplate tilting and the blue color are maintained after
Cu? is removed from the external solution, even after repeated
rinsing with water, indicating a kinetically stable state that
stores the Cu? stimulus upon complexation. The vertical dif-
fusion of Cu? into the gel layer happens at a timescale
H2/Dey. ~—«*10s, with a diffusion constant of Deus

10 '!m2s !. Thus, we expect the local contraction and coloring
responses upon Cu? delivery to occur over atime cu -

The Cu? delivery can be localized and made directional by
using a thin copper electrode wire (diameter approx. 100 um)
mounted directly on top of the substrate, covered with a thin

2 PT GEh YS yaMusp oa ory | (2020)11386 Ihttps://dok.18/10.1038/s41467-019-14114-0 | www nature.com/naturecommunicatians
hibits p. 20
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 25 of 43 PagelD 762

a Microplate
Hydrogel

ARTICLE

te,

b Emergent response
H epee mechanisms
citth » mall +» afi > wlll
A Very slow @
“ dissociation @ N aan
t
a 2 o &
- a = ' c=
& 3 G5 £G3- $
c
= Acid front ==>
3 Acid front front
é ee calized osmotic swelling Released Cu**
2 ux, cu efflux
=
a
o@
Go

Competition: Acid-induced Cu** release time ,,,
vs. mechanical relaxation time

.< i asmotic swelling wave He>

 

:no osmotic swelling

 

Competition: Acid front progression rate
vs. Cu** diffusion rate

Acid rate > Cur diffusion rate:
no color wave

Acid rate < Cu™* diffusion rate:
color wave

LBD LG LIE

Fig. 1 Non equilibrium coupling of stimuli across time. a Traditionally, a responsive polyacrylic acid (PAA) hydrogel contracts and swells directly in-phase
with the presence or absence of an acid stimulus (yellow). Here, hydrogel contraction tilts an array of embedded microplates (gray). b In contrast to this

rapid reversibility, divalent cations (Cu2

, blue) contract the PAA gel by forming a kinetically stable complex with two carboxylate (COO ) groups,

remaining in the gel after removal of Cu? from the environment. A subsequent acid stimulus then competes for COO groups and triggers dissociation of
the Cu? on a timescale determined by its delivery rate ( ,, ). The ensuing dynamics of diffusion, complexation, and mechanical deformations in the
presence of the entering and exiting stimuli can lead to scenarios depicted in c-d: ¢ Competition between transient water in ux, induced by released Cu? ,
and the mechanical relaxation time of the gel ( ,) creates traveling osmotic swelling waves reporting the speed of an oncoming acid front when ,, < 4;
d Competition between the diffusion and transient recomplexation of released Cu? (top, curved blue arrow) and its re-release by oncoming acid creates
rate-sensitive traveling color waves when the acid progression rate is smaller than the Cu? diffusion rate (bottom right, narrow blue band).

layer of a sodium perchlorate electrolyte solution (NaClO,,
0.05 M, see Scheme in Fig. 2d, Methods and Supplementary
Fig. 2). When a voltage of approx. 1 V (current 0.1 mA) is
applied, the microplates near the positive electrode begin to tilt as
the corresponding region of the hydrogel contracts and turns
blue. The region expands outward in time with a gradient of tilt
angles and color intensity, consistent with Cu? ions diffusing
from the electrode through the electrolyte and binding to the
hydrogel (Fig. 2e and Supplementary Movie 1). The slight initial
pretilting of the microplates in one orientation results in a
uniform tilting direction upon Cu? -complexation. As we
noticed a variability in the degree of gel contraction depending
on the direction of electrochemical Cu? delivery, all experiments
were performed such that the pretilted plates were oriented
towards the Cu? source, as schematically represented in Fig. 2d.
Both the tilted state and blue color are maintained after Cu? is
removed from the external solution by rinsing the substrate with

water. Only a slow release of Cu?

occurs at the edge of the
Cu? -contracted region (Fig. 2f).

Osmotic pulses and waves selective to rapid Cu” release. The
kinetically stable complexation creates a unique condition where
Cu? is present inside the gel and absent from the external
environment. Hence, rapid dissociation of Cu? upon protona-
tion of the carboxylates must yield a transient osmotic pressure
within the gel (Fig. 3a): If the release rate of Cu? is fast enough
to induce water influx, this triggers an osmotic imbalance across
the gel supernatant solution interface. Satisfying this condition
requires the relaxation time of the hydrogel deformation , to
be smaller than the diffusion timescale of Cu? ( qo ),ie 1 <
cw ( =eL U, wheree~ h H is the ratio of the change
in gel lm thickness ht over its Baillie thickness H, L is the
horizontal length scale, and U) js the inlet speed of the acid).

| (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications

Exhibits p. 21
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 26 of 43 PagelD 763

ARTICLE

a Ce: Remove stimulus
os from environment
28°

gite
Rinsed with water

 

   

 

c

35

- —

Bo 25 e pres
8 £
gs 15 _— 130 3
22 e £

54 : $110

0 5 10 15
Time (5)

 

 

 

 

 

 

 

 

 

f
2c 170 T
os @
85 4s 150 3
Se =
“54-7 . 130
0 400 200

x (um)

Fig. 2 Delivery and storage of a Cu? stimulus. a Scheme of the Cu? complexation, hydrogel contraction, and microplate tilting upon exposure to Cu? ,
and the maintenance of this response upon the formation of kinetically stable complexes after the stimulus is removed from the external environment.
b Optical microscopy images showing that the addition of copper(II) sulfate (see Methods) leads to progressive microplate tilting, concurrent with

a progressive colorless-to-blue transition of the hydrogel, indicative of COO -Cu? -COO complexation. The white dotted outlines indicate the change of
the cross-sectional view of a single plate from rectangular (in the upright state) to nearly square (in the tilted state). Scale bar: 15 m. ¢ Data corresponding
to microscopy images of the microplate tilt angle (black, reported as the angle between microplate and normal to the substrate, see Methods), and Cu?
complexation (blue, reported as__ value, i.e. red-channe! value of the optical micrographs). The tilt angles and blue color are maintained after rinsing the
substrate with water (right image in b). d Scheme showing Cu? ions electrochemically delivered from a positively charged copper electrode wire. e Upon
applying a voltage of approx. 1V across a copper wire (diameter approx. 100 m), Cu? ions are released from the electrode (from the left side of the
images), diffuse from left to right, and undergo complexation by the COO groups in the hydrogel, inducing blue color and microplate tilting. Scale bar:
50 m.f After electrochemical delivery, localized storage of Cu2_ remains intact, with only a slow release of Cu at the boundary of the contracted region.
The value and the microplate tilt angle vs. position x, shown in the graph, were acquired along the horizontal white dashed line shown in e. Scale bar: 50 m.

Then, a suf ciently low acid-induced Cu? release timescale 4 ,
such that }, < 4, is expected to produce an unusual transient
gel swelling that would be selective only to fast onset-rates of the
acid stimulus.

As an initial test of this scaling prediction, a concentrated acid
solution (1 M HCl) was added to a hydrogel-microplate substrate
containing complexed Cu? . Directly after this delivery of a ‘fast
arriving acid stimulus, a rapid dissociation of Cu was observed,
as indicated by the loss of blue color within ,, 2s (Fig. 3b, d
and Supplementary Movie 2). Concurrent with this color
transition, the initially tilted microplates briefly stood upright at
the onset of the acid stimulus, con rming that the system reports
the fast acid flow with a transient swelling of the hydrogel when

4 < ,, and then tilted back toward the substrate over cy
10s. Corroborating that this unique transient swelling is indeed
driven by an osmotic imbalance induced by Cu? dissociation, we
show that the inclusion of CuSO, (0.8 M) in the HCl solution—to
reduce its hypotonic character—suppresses the swelling pulse
(Supplementary Fig. 3).

To assess the selectivity of the swelling response for fast Cu2
release, the same amount of acid was added slowly via a series of
progressively concentrated HCl solutions, from 0.01 to 1M. As
shown in Fig. 3c, e, Cu? dissociates from the hydrogel during the

4 | (2020)11:386 | hitps://doi.org/10.1038/s41467-019-14114-0 | wew.nature.com/naturecommunicat

addition step of 0.05 M HCl, over y, 20's. Since in this case the
generation of free Cu? inside the gel is slower than its diffusion
out of the gel (ie. a > cu 108), the accumulation of free
Cu? in the gel is insuf cient to drive the osmotic swelling. As a
result, the gel is observed to remain in its contracted state with the
microstructures titled to the substrate, and simply changes color
as protonation induces the release of Cu? . We note that when
calcium (Ca? ) is used as an alternative complexing agent to
contract the PAA hydrogel, Ca? release upon rapid addition of
acid induces a transient swelling response as well (Supplementary
Fig. 4), suggesting a general applicability of our approach.

The transient osmotic pressure due to rapid Cu’ dissociation
can also take the form of traveling swelling waves that are
sensitive to the progression rate and direction of an acid front
spreading across the substrate. As schematically shown in Fig. 4a,
an acid stimulus with a controllable progression rate can be
initiated by delivering a drop of acid under one edge of a
glass cover (Methods and Supplementary Fig. 5). Cu2 decom-
plexation at the acid front is indicated by a blue-to-colorless
transition that progresses from left to right (Fig. 4b, c), and occurs
over a length scale of L 100 1m, consistent with free diffusion
within the stimulus front (D 10 ?m?s !) over qe 10s
and , 10s (see Supplementary Information). To meet the

Exhibits p. 22
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 27 of 43 PagelD 764

   

ARTICLE

   
  
  
 

  
 

 

7
G - /
| eae ‘i
ee Park - @
oe sl ses Laer _—_—_ iy ot ~cut*
5 Osmotic swelling oo
i @*- @ pulse -c” yer
yao @ eg 0, o
Cu** stored pe eee Final contracted
2G x “@ we ao
Slow . o
He? lon exchange in contracted state
b (OT a ene tema mmm mny d Downstream stimulus: e
i Addition of 1 MHCI (Regime ,,,< HCI additions
zt FAL TE 2 ~ 1M
oe ¥ fi 1 M directly 0.05 “ot MOSM
M
1784 panna 1754 °°
1
‘o 150 ! 150 CGP ED ED
s 125 i Fast reloase of Cur* 125 Slow release of Cur”
7 :
joo | { 100
i i
os 0 I
£e os ! 25
= oO I
ee 204 | 1 20
28 157 | Y puso 15 No pulse
= 10+ Ct ‘ ‘ :
20246 8 101214 0 50 100 150
Time (s) Time (s)

Fig. 3 Cu? ions generate a transient osmotic swelling pulse upon rapid release by an acid stimulus. a Schematic presentation of the mechanism,
showing how acid delivered after Cu* has been removed from the external environment of the hydrogel protonates carboxylate groups and thereby
releases the complexed Cu? . Fast release would generate an osmotic swelling pulse (top) before acid contracts the hydrogel again, while slow addition of

acid should lead to a slow Cu@

release without transient swelling (bottom). b Experimental demonstration of the fast Cu? release (regime }, < 1),

triggered by direct addition of concentrated 1M HCl, which results in rapid disappearance of the blue color and transient reorientation of the microplates to
an upright position. The dotted outlines indicate the change of the cross-sectional view of a single plate from nearly square (in the tilted state) to
rectangular (in the upright state), and back to nearly square. ¢ Stepwise addition of acid leads to a slow release of Cu* , such that the gel remains
contracted without transient swelling (regime ,; > 1). Scale bar: 25 m.d, e Time-dependent microplate tilt angle and value (acid stimulus added at t =

Q) for fast (d) and stepwise, slow (e) addition.

condition of y < , 10s—the requirement for observing
a transient swelling response as discussed above, where
L/ve—the acid progression speed must be ve>10pms
Consistent with this prediction, a wave of weakly up-and-down
moving microplates is experimentally observed to travel at the
front of an acid stimulus moving with a minimum rate of ve =
8.64ms ! (Fig. 4c and Supplementary Movie 3). A slower
progression yields no swelling pulse at the stimulus front
(Supplementary Fig. 6), as exempli ed by the results in Fig. 4b
acquired at vc =0.76 pms !. In contrast, fast progression (vc =
95ums !) yields a high-amplitude traveling pulse (Fig. 4d). The
pressure that is required to establish a swelling wave spreading
over L 100um within y, 10s determines the poroelastic
diffusion constant of water inside the hydrogel, given by Dyater
keplus 10 %m*s ', where ke 10 '9 10 18m? is the
hydraulic permeability of the hydrogel and p;=10 3 Pas is
the dynamic viscosity of water. The required pressure p equals
| 10 MPa; a pressure that can be generated upon osmosis as the
concentration of Cu? ions is estimated to be 2.9M (Supple-
mentary Fig. 7 and Supplementary Information), implying a
maximum osmotic pressure of ~7 MPa (Posm [Cu? ]-kgT). We
note that the orientation of the microplates with respect to the
acid stimulus progression does not have a major effect on the
swelling response of the hydrogel.

To further assess the timescales and forces involved in the
unique transient swelling responses and traveling waves that arise

1

| (2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications

upon coupling of successive Cu and acid stimuli, we developed
a continuum theory that gives the time-dependent height pro le
of a thin hydrogel sheet, based on time- and position-dependent
descriptions of (i) Cu? and acid present in the supernatant fluid,
in the hydrogel interior fluid, and complexed to PAA; (ii) the
osmotic and contractile forces exerted on the gel due to free and
complexed Cu? and acid in the gel, and (iii) the mechanical
deformation of the gel (see Supplementary Discussion). Simula-
tions based on parameter values, which match experimentally
assessed time- and pressure-scales, quantitatively reproduce the
experimental vertical deformation waves of the hydrogel, as
derived from the experimentally observed microplate tilting
waves (Fig. Je, Supplementary Figs. 8 and 9, and Supplementary
Movies 4-6). The transient osmotic vertical flow for thin Im
domains is given by Supplementary Eq. 14 and holds at the
leading order O(6°, c®), where 6 is the aspect ratio of the thin lm;
both e and 6 are very small. The mobility coef cient in
Supplementary Eq. 14 scales with 6 ? and is not a free parameter.
This osmotic flow term quantitatively reproduces the osmosis-
induced traveling waves (Fig. 4, Supplementary Movies 4-6).
Thereby, our theory shows that, rst, species released within the
hydrogel induce transient osmosis; second, this enables unique
signaling routines that selectively report input stimuli occurring
at fast rates; and, third, swelling pulses are displayed at timescales
that cannot be established by solely breaking crosslinks in the
hydrogel.

5
Exhibits p. 23
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 28 of 43 PagelD 765
ARTICLE

a (Dp Stimulus: infuse HCI (1M)
—> —

     
      

voz 95ums(y,< )

FPP ee

Relative gel height (-)

 

 

 

 

  

r-value (-) 100 120 140
e
14 26s 5is

Br | 1 1
g = | Progressing acid front ee el l
a ! ' Starting hydrogel :

2 ama oom
32 0.9 SO rT

1 L 1 1 1
0 50 100 150 100 150
xm) yo =14 mst x(um) y= 8.5 pms" x(um) y= 95 ums

Fig. 4 Traveling swelling waves that are sensitive to the acid progression rate. a Schematic of the experimental design: HCI (1 M) is added from the left
side of a Cu? -contracted substrate covered with a thin water film and a glass cover (see Methods). b d (Top) Micrographs showing the progression of
the acid stimulus at various rates, indicated by a blue-to-colorless transition. (Bottom) The height of the diagrams represents the evolution of the relative
hydrogel height in time and space derived from the microplate tilt angle as described in Methods (Supplementary Fig. 1), along the white dashed line for the
six micrographs from top to bottom; and the color of the diagrams represents the Cu? release as characterized by the blue-to-colorless transition: b No
swelling pulse is observed for the acid stimulus that travels from left to right over 190 min 250s (ve = 0.76 ms |); ¢,d Faster progression of the acid
within 22s (¢vc=8.6 ms '|) and within2s (dvc>95 ms ') generates swelling/contraction waves that travel at the acid front. Scale bar: 25 m.e The
results of our continuum theory show that traveling swelling/contraction waves are only obtained at v->8.5 ms | for this set of experimental
parameters, in excellent agreement with the experimental data. The red dashed lines indicate the starting height of the Cu2 -storing hydrogel; the vertical
lines indicate the position of the progressing HCI front at three different times; the curves show the corresponding relative hydrogel height along the
horizontal position x. The grayscale corresponds to three different times given in the legend of each plot.

Traveling color waves reporting slow acid fronts. Copper ions
released by acid from the hydrogel into an otherwise Cu’ -free
medium not only enable short-term osmotic pressure in the gel,
but also give rise to localized patterns of recomplexation as the
released Cu? ions diffuse with the moving acid front. While
swelling waves require a rapidly moving acid front to trigger a
rapid release of Cu? inside the gel, recomplexation of Cu?

should in contrast require the acid front to be moving slowly
enough for the diffusing Cu? ions to be able to compete with the
oncoming protons for new binding sites. Assuming a graded acid

6

concentration at the front, Cu? comigrating with the front will
potentially have a time window to recomplex to the gel in the
presence of a low acid concentration, before saturating acid
overtakes the recomplexed Cu* and releases it again. Consistent
with this possibility, flowing a solution containing 1 M HCl and
0.8 M CuSO, with a slow progression rate along a substrate with a
deprotonated PAA hydrogel yields a transient band of Cu*

complexation at the solution front (ve=3 pms !, Supplemen-
tary Fig. 10). For a system that is exposed rst to Cu? and
subsequently to progressing acid, initial release of Cu? by acid at

| See i ee FAR VAG PTS a recent anal as ae
xhibits p. 24
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21

ARTICLE

 

@ _ , Locally delivered first
chemical stimulus (Cu?*)

   

Cu2* complexed

No Cu?*

Directional addition of the
@® __ second chemical stimulus
(droplet of 1 MHC)

Fast or slow progression of
acid along substrate

 

Cu** complexed

 

No Cu2+

i3s

t=0s 2s

oO
+

~ %
26%. #%

o See %,
im _,
Osmotic pulse

 

 

| 5 % 4%
gee Oars jedee eee Sp
SN ate “o, oe Sa

a

 

r-value (-)
e 8

Microplate

tilt angle (°)

(a aR SB

 

 

po

Soro

}
i
;

 

80 180 280 380
Time (s)

80 180 280 380
Time (s)

acme a ‘

i 170 {

=< gos

pea eB 3

i © 130 Blue wave S& 45 i
110 25 i

:

i |

: ;

 

5
i
}
ft
t

g

F

a

L
©
3

s
z
7

Microplate
tilt angle (°)

170 s
: 154 Osmotic pulse |
110 5 i
170 |
ra aeteeees os

150 z |
130 15 f
110 5

5 10 +5 0 5 10
Time (s) Time (s) i

i
j
;
5
¢
i
‘
}
§

 

r-value (-)

Microplate
tilt angle (°)

b
°

pont sana cies r te eoart

 

Fig. 5 Traveling color waves selectively reporting slowly progressing acid stimuli, a Schematic presentation showing the mechanism for the appearance
of the travelling color waves: Cu? _is initially delivered electrochemically to one side of the substrate (blue region in diagram). A glass cover is then applied
and the acid is added from the left and allowed to progress along the substrate. b Experimental demonstration of the slow acid progression: Cu? is
complexed in the region of the substrate where it was applied; slow progression of the acid (acid rate < Cu? diffusion) allows Cu* , released at the acid
front in the Cu? -complexing region (blue box), to migrate to the adjacent Cu? -free region (blue arrow), generating a transient blue wave just ahead of
the stimulus front (gray box). Scale bar: 50 m. ¢ Fast progression of the acid from left to right (acid rate > Cu diffusion) induces a swelling/contraction
wave in the Cu? -complexing region (blue box) and a direct contraction of the hydrogel with no color wave in the region with no Cu? (gray box).

d, e Schematic representation of the subsequent stages for both regions in (b) and (c), respectively. f, g Time-dependent value and microplate tilt angle,

acquired at the blue and gray squares in (b) and (c), respectively.

a region A, followed by diffusion of Cu? through the super-
natant solution and recomplexation to the gel at a region B, can
result in a transient band of Cu? complexation. This must only
happen when acid migration from A to B is slower than the
diffusion of Cu? and its subsequent recomplexation at B: Ly/v¢-
>L2Z/D® ~~ oy ,whereL,~L 100 pm is the distance between
A and B, and D®) is the diffusivity in the supernatant solution.

| €2020)11:386 | https://doi.org/10.1038/s41467-019-14114-0 | www.nature.com/naturecommunications

To test this idea, we electrochemically delivered Cu2 across
one half of a gel/microplate system, so that Cu? _ is stored on one
side while the other remains copper-free (blue and white sides in
Fig. 5a, respectively). Acid is then flowed such that the front
progresses over both halves in parallel (Fig. 5a, yellow). This
con guration potentially allows some of the released Cu? at the
front to diffuse to and recomplex on the copper-free side, subject

Exhibits p.25 ”

Page 29 of 43 PageIlD 766
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 30 of 43 PagelD 767
ARTICLE Ni

to the acid-dependent competition and time window. Our
experimental results at different progression speeds indeed
indicate the ability of this mechanism to produce a distinctive
slow-rate-sensitive response: a slow acid progression speed (vc =
1pms !) generates a wave of blue color that travels with the acid
front through the initially copper-free side (Fig. 5b, d, f and
Supplementary Movie 7), featuring the regime where the acid
progression is slower than the Cu? diffusion. This response was
further observed with an intermediate rate of vc=3pms !
(Supplementary Fig. 11), and also with a hydrogel without
embedded microplates (Supplementary Fig. 12). The inequality
Live > L,2/D@ only holds when vc <Spms }, assum-
ing D2) =10 9m?2s 'and cw =Ws. Indeed, at fast progres-
sion rates (ve=225yms !, Fig. 5c, e, g), no blue color was
observed on the copper-free side (acid progression rate > Cu?
diffusion rate). Instead, a wave of osmotic pressure was generated
on the copper-storing side, with the associated transient upright
movement of the microplates, as discussed above.

Discussion

Our results provide a potentially transformative approach to
chemical signal processing and, more generally, suggest that
simple hydrogels have a much larger sensing space than is cur-
rently made use of. By integrating the complexation-transport-
deformation dynamics induced in the gel by two chemical stimuli
that occur separately in time and space, we show that a common
hydrogel—traditionally used for direct stimulus tracking through
nearly in-phase response to an applied stimulus—can produce
previously unseen complexity. This is demonstrated by time-
sensitive, nonmonotonic osmotic effects accompanied by spikes
and waves of gel expansion and contraction, as well as traveling
color waves of patterned migration and recomplexation. Our
non-equilibrium continuum theory captures how the diverse
responses depend on the coupling of diffusion, flow, complexa-
tion, and hydrogel deformation as successive chemical stimuli
enter and exit the gel. The theory allows the parameter windows
to be predicted for a range of phenomena based on the relative
timescales involved in signal coupling. Combined with an
extensive experimental and scaling analysis, the model provides
insight into the competing processes underlying the response
mechanisms and emergent behaviors. As exemplary cases, our
theory reveals how traveling osmotic swelling waves can emerge
in response to the rapid onset of a stimulus that would normally
—on its own—contract the gel, if the timescale of acid propa-
gation is smaller than the mechanical relaxation time of the
hydrogel. The theory further implies that, when two H__ signals
approach from opposite directions, the accompanying swelling
fronts would annihilate each other upon collision. This is because
no available bidendate complexation sites would be left ahead of
each front to be decomplexed and create osmotic imbalance.
Further scaling laws elucidate how a slowly moving acid gradient
can induce sequences of migration and recomplexation highly
sensitive to the interdependent dynamics of the released and
oncoming stimuli.

In conclusion, the framework presented here shows how a
hydrogel can be used without specialized modi cations to per-
form complex chemical sensing tasks not previously achieved
with electronics-free systems. The exemplary responses we
demonstrate likely represent only a small sample of the dynamic
phenomena that may emerge. Based on simple, reversible
chemistry and trivial hydrogel composition and geometry, our
scaling analyses and the theoretical model elucidate distinct
outputs able to discriminate among many possible combinations
and permutations of rates, times, sequences, and con gurations
of multiple arriving stimuli. These concepts are potentially

HUB COMMUNICATIONS f hips foc wir APO TRE site 7 -f

 

applicable to a wide range of hydrogels, stimuli and non-
equilibrium molecular systems beyond the ions, acid, and PAA
gel used in this study.3!-9 The non-equilibrium concepts and
theory can be further applied to readout mechanisms beyond the
microplates used in this study, such as via microparticles dis-
persed within the gel or via focussing and defocussing of light
beams by the gel. Additionally, the concept of rate-selective
recomplexation waves—exempli ed by the blue color waves in
our system—can be expanded by selecting alternative pairs of
complexing agents (such as Ca? and H_), potentially in com-
bination with fluorescent or other indicators. In particular, the
non-equilibrium mechanisms revealed in this study may enable
micron-scale synthetic soft actuators, analogous to the way Ca? -
based biochemical reaction-transport pathways power the motion
of some single-celled organisms, such as D discoideum” and the
Vorticella ciliates! Beyond reporting the gels dynamics,
microstructures embedded in the gel can themselves introduce
feedback to the complexation-transport-deformation coupling”,
potentially opening another realm of non-equilibrium sensing.
Further developing these capacities may bring about new possi-
bilities for integrating complex chemical sensing and transduc-
tion, using simple soft materials, into areas such as soft robotics,
catalytic materials, and agricultural and biomedical diagnostics.

Methods

Chernicals and materiats. Polydimethyisiloxane (PDMS, Dow-Syigard 184) was
purchased from Dow Corning Corporation (Midland, MI, USA). Epoxy resin
OG178 was purchased from Epoxy Technology (Billerica, MA, USA). Glycidyl
methacrylate, acrylic acid, sodium acrylate, 2,2 -azobis(2-methylpropionamidine)
dihydrochloride, N-N -methylenebisacrylamide, 1-butanol, ethylene glycol, copper
(I])sulfate, sodium perchlorate, ethylenediaminetetraacetic acid, potassium
hydroxide and hydrochloric acid were purchased from Sigma Aldrich. Irgacure 819
was purchased from BASF Corporation, Lumiprobe BDP FL NHS ester from
Lumiprobe Corporation (Hallandale Beach, FL, USA), calcium chloride from J.T.
Baker and copper(II)chloride from Fluorochem. All compounds and materials
were used as received.

Fabetcation of hydrogel embedded microplate substrates. To prepare the epoxy
microplate substrates, rst a PDMS negative mold was obtained by curing a 10:1
wt/wt. mixture of base resin and hardener onto a silicon master with the micro-
plates pasitioned in a staggered array, with a height of 18 ym, a width of 10 um, a
thickness of 2 ym and a spacing of 5 xm in both x and y directions. The silicon
master was fabricated via the Bosch process and functionalized with (tridecafluoro-
1,1,2,2-tetrahydrooctyl)trichlorosilane in a desiccator under vacuum at room
temperature for at least 24h, in order to facilitate demolding of the PDMS. The
PDMS prepolymer mixture was mixed for 1 min, degassed under vacuum at room
temperature, poured over the silicon master in a petri dish, put under vacuum at
room temperature to remove bubbles, and then cured at 70°C. After 2 h, the PDMS
molds were cooled and peeled off from the silicon mold. To prepare an epoxy
microplate substrate, 35 pL of a 9:1 Gwtswt.) prepolymer mixture of the OG178
epoxy resin and glycidyl methacrylate was added to the PDMS mold and covered
with a glass slide (16 x 16 mm, pretreated in O,-plasma for 2 min). UV curing was
performed under a UV lamp (100 W, Blak-Ray with a 365 nm band-pass Iter,
approx. 10 mW cm 2 at 365 nm) for 30 min. The microplate substrate was then
obtained by carefully removing the glass slide from the PDMS mold.

In order to embed the microplate structures in the hydrogel, 3 pL of a hydrogel
precursor solution was added to the substrate. The hydrogel precursor solution was
prepared by combining 400 ul of acrylic acid with 20 mg N-N

-methylenebisacrylamide crosslinker in 1 mL of a 1:1 v/v mixture of ethylene
glycol and 1-butanal. To introduce the Ingacure 819 photoinitiator, 10 pL of a
25mg mL ! solution in 1-butanol was added to 90 wL of the aforementioned
solution to obtain the hydrogel precursor solution. After applying the hydrogel
Precursor solution to the microplate substrate, it was immediately covered with a
thin glass cover slide (cleaned with isopropanol) and the hydrogel was subsequently
cured for 5min under UV, similarly to the epoxy curing. After curing, the
hydrogel-microplate substrate was immersed in deionized water to allow the glass
cover slide to detach and to exchange the ethylene glycol/1-butanol mixture in the
hydrogel for water.

To assess the embedding of the microplates in the hydrogel, the hydrogel was
dyed by combining a solution of Lumiprobe BDP FL NHS ester (25 mg mL !)ina
1:1 v/v I-butanol/ethytene glycol mixture with an equal volume of a double
concentrated hydrogel precursor sclution (see above). Next, the obtained solution
was applied to the microstructures and cured as described above. The dyed
hydrogel-microplate substrates were then analyzed by confocal microscopy (Aa. =
488 nm).

8 MAT ED Dashes At us] (2020011386 | hitps//do\.org/10.1038/s41467-019-14114-0 | worw.nature.com/nalurecommunicatians 5 26
lots p.
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 31 of 43 PagelD 768

   

To prepare a hydrogel substrate with no microplates embedded, rst an epoxy
substrate was prepared by photo curing a Norland 68 epoxy resin sandwiched
between a flat PDMS support layer and a glass cover (prepared as described above,
total exposure time under UV 10 min). Subsequently, 40 pL of a hydrogel precursor
(113mg mL ! sodium acrylate, 11 mgmL ! N-N -methylenebisacrylamide and
7.5mgmL ! 2,2 -azobis(2-methylpropionamidine) dihydrochloride photoinitiator
in water) was applied, and covered with a glass slide of 18 x 18 mm?. Subsequently,
the hydrogel was cured under UV (366 nm, 4 min) and the substrate was immersed
in water to detach the glass cover. Then, the substrate was vertically immersed for
2 min in an aqueous CuCl, (0.8 M) solution, such that one half of the hydroge) was
complexed to Cu? as evidenced by the appearance of blue color. The results in
Supplementary Fig. 12 were acquired in analogy to the methodology applied for
Fig, 5; the images were acquired on a Leica DM 2500 microscope equipped with a
Leica DFC 7000T camera.

Assessing complexation of Cu? and tilting of microplates. All optical
microscopy images were acquired with an Olympus X71 dark eld inverted
microscope equipped with a QImaging Retiga 2000R camera unless stated other-
wise. All colored images were acquired with similar white balance settings and light
intensity. Confocal microscopy was performed using a ZEISS LSM 700 microscope.
SEM images were acquired on a JEOL JSM 6390LV scanning electron microscope,
and the sample was sputter-coated with Au/Pd for imaging.

To quantify the tilting of the microplates, the microplate tilt angle was
determined from the microplates projection in optical microscopy images. The
projection of the microplates was measured in the images and, based on the ratio of
this projection to the distance between n rows of microplates in the same image,
which equals (n 1) x 7 pm, converted to the real dimensions p in pm. Based on
the height of the microplates 4: = 18 pm and the thickness t= 2 pm, the microplate
tilt angle a was determined asa=90 acos((p  t)/h) (see Supplementary Fig. 1c).
It is assumed that the plates do not curve upon actuation but maintain their
straight form and only hinge at the connection to the substrate (see Supplementary
Fig. 1b). The relative gel height was derived via cos(a)/cos(age comptetely swetted)-

The color pro les were acquired using Image] 1.50b software. To avoid the
pro les being disturbed by the contours of the microplates, the images were blurred
(Gaussian blur; Sigma radius 50) prior to acquiring the r value (red channel RGB
value).

Absorption spectra were acquired on a Beckman Coulter DU 720 UV/Vis
spectrometer, in a polymethyl methacrylate (PMMA) cuvette (optical path length
1 em) at room temperature, and the background was acquired on a PMMA cuvette
with water.

Complexation of Cu* in the hydrogel. Prior to the contraction of the hydrogel
via Cu? complexation, the hydrogel-microplate substrate was sequentially rinsed
with hydrochloric acid (HCI 1M, 4x the same solution of 2 mL), water (5x),
potassium hydroxide (KOH in a concentration of 0.1 M, 4x the same solution of
2 mL, repeated with a fresh solution of 2mL), and water (5x). Thereafter, excess
water was removed from the substrate with a tissue. For Fig, 2b, a thin layer of
50pL water was applied to the substrate, and subsequently 10 pL CuSO, 0.8 M was
added. To assess the storage of Cu? upon complexation to the hydrogel, the
substrate was rinsed with water (4x).

Electrochemical delivery of Cu? . Cu? ions were delivered to the hydrogel-
microplate substrate by mounting a copper wire (diameter approx. 100 pm) as a
positive electrode and a copper mesh (hole and wire diameter approx. 100 pm) as a
negative electrode on top of the substrate with scotch tape, with a distance between
the (_) and (--) electrades of approx. 3 mm, as schematically represented in Fig. 2d.
The scotch tape was applied such that it did not allow a short-circuit between the
electrodes. One hundred microliters sodium perchlorate (NaCIO,) in water

(0.05 M) was added as an electrolyte solution, forming a thin electrolyte layer that
ensured contact with both the ( } and (-) electrodes. The electrodes were con-
nected via crocodile clips to a Keithley 2450 Sourcemeter power supply, and the
current was set at 0.1 mA, resulting in a voltage of approx. 1 V.

Swelling and contraction pulses. To prepare the hydrogel for Cu? complexa-
tion, the hydrogel was rinsed with hydrochloric acid (HCI 1 M, 4x the same
solution of 2 mL), water (5x), potassium hydroxide (KOH 0.1 M, 4x the same
solution of 2 mL, repeated with a fresh solution of 2 mL), and water (5x). Subse-
quently, excess water was removed from the substrate with a tissue, 50 pL of a 0.8
M CuSO, solution was added, excess Cu2 was removed by rinsing the substrate
with water and excess water was removed with a tissue. To obtain the swelling/
contraction pulse (Fig. 3b}, 1 mL 1 M HCl was added. The stepwise addition of HCl
solutions with increasing concentrations (Fig. 3c) was performed by adding
volumes of 1 mL, with removal of excess HC] solution from the substrate prior to
each subsequent addition.

Controlled progression of acid stimulus. Cu? was rst complexed to the

hydrogel as described above (swelling and contraction pulses). The substrate was
then dried with a tissue, 4L water was applied, and the substrate was covered
with a 10 x 16 mm? glass cover of 1 mm thickness. To initiate the HCI stimulus, a

2145 | (2020911:386 | https://doi.org/10.1038/s41467-019-14114-0 | www-nature.com/naturecommunications

ARTICLE

droplet of 30 pL 1 M HCl was added at the edge of the glass cover as schema-
tically shown in Fig. 4a. The color transition pragression speed vc in ums ! was
determined via the time it took the blue-to-colorless front to progress from left
to right over the eld of view (190 pm). Small-magni cation optical microscopy
images in Supplementary Fig. 5 reveal a fast progression of the HCl front over
the rst few millimeters, whereas further away from the edge of the glass cover
the progression of the HC! front slows down, enabling variation of v¢ for dif-
ferent experiments shown in Fig. 4 and Supplementary Fig. 6. Alternatively, a
larger amount of water under the glass cover can be used to slow down the
progression.

Spatial patterning cf pulses and traveling waves. To obtain a localized Cu?
complexation (Fig. 5), Cu? was electrochemically delivered via the same proce-
dure as described above (electrochemical delivery of Cu? ). Here, the experiments
started with a substrate that was rinsed with hydrochloric acid (HCI 1 M, 4x

the same selution of 2 mL), water (5x), potassium hydroxide (KOH 0.05 M, 4x the
same solution of 2 mL, repeated with a fresh solution of 2 mL), and water (5x).
Subsequently, the electrodes were removed, and the substrate was rinsed with water,
dried with a tissue, and covered with 4 pL water and a glass cover (10x 16mm?,

1 mm thick). Similarly to the procedure described above (Controlled progression of
acid stimulus), a droplet of 30 pL 1 M HCl was added at the edge of the glass cover
to initiate the Cu? release, as schematically shown in Fig. 5a.

Determining the concentration of Cu? complexed to gel. The concentration of
Cu? complexed to the COO groups in the hydrogel was determined upon
extraction of Cu? from the hydrogel with an ethylenediethylaminetetraacetate
(EDTA) solution, as shown in Supplementary Fig. 7. By comparing the optical
density of the extract solutions to a calibration line (based on absorption spectra of
aqueous EDTA solutions (0.27 M, 1 M KOH) with different CuSO, concentra-
tions), the total amount of Cu? ions was determined. For the hydrogel-microplate
substrate, we obtained a total Cu? -amount of 0.0038 mmol. Based on the ratio
between the area of the blue region in Supplementary Fig. 7b and the printed
squares of the paper background (0.634 x 0.634 cm2), the hydrogel area in the
sample is estimated to be 1.30 cm?. Based on the estimated thickness of the con-
tracted hydrogel of 10 um (Supplementary Fig. 1), the volume of the hydrogel is
0.00130 cm*. Therefore, the Cu? concentration inside the contracted hydrogel is
estimated to be 0.0038 mmol/0.00130 cm? = 2.9 M (Supplementary Fig. 7). The
concentration of carboxylic acid groups in the hydrogel is estimated from the
precursor solution, which was prepared from a solution of 0.4 mL acrylic acid

0.5 mL ethylene glycol 0.5 ml. 1-butanol, and was subsequently mixed in a 9:1
ratio with the initiator solution, resulting in an acrylic acid concentration of 3.74 M.
After the application of the hydrogel precursor, we assume that the solution wets
the plates, with a height of 18 pm, as well as the glass cover applied on top of it.
Densi cation of this precursor solution with a thickness of 18 ym to a hydrogel
with a nal thickness of 10 um (see Supplementary Fig. 1) results in a nal car-
boxylic acid concentration of 6.7 M. This indicates that after exposing to a con-
centrated CuSO, solution, the Cu? to COO complexation in the hydrogel
approaches a 1:2 ratio (Cu? {COO gur=43 ).

Data availability

The data that support the ndings of this study are available within the article (and its
Supplementary Information tes) and from the corresponding authors on reasonable
request.

Cede availability
The computer code that was developed to perform the simulations with our model is
freely available at Github: https://github.com/nadirkaplan/hydrogels_ naturecomm.

Received: 7 October 2019; Accepted: 12 December 2019;
Published online: 20 January 2020

References
Zhang, Y. S. & Khademhosseini, A. Advances in engineering hydrogels.
Science 356, 500 (2017).

2. Ulijn, R. V. et al. Bioresponsive hydrogels. Mater Today 10, 40-48 (2007).

3. Tonov, L. Hydrogel-based actuators: possibilities and limitations. Mater Today
17, 494-503 (2014).

4. Schroeder, T. B. H. et al. An electric-eel-inspired soft power source from
stacked hydrogels. Nature 552, 214-218 (2017).

5. Yuk, H. et al. Hydraulic hydrogel actuators and robots optically and sonically
camouflaged in water. Nat Commun 8, 14230 (2017).

6. Ma,C. et al. Bioinspired anisotropic hydrogel actuators with on-off switchable
and color-tunable fluorescence behaviors. Adv Funct Mater 28, 1704568
(2018).

Exhibits p. 27 °
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 32 of 43 PagelD 769

ARTICLE

HL,

12.

13.

14.

15.

16.

17,

19.

20.

21,

22.

23.

24.

25.

26.

27.

28,

29.

30,

31,

32.

33.

34.

Shim, T. S., Kim, S.-H., Heo, C.-J., Jeon, H. C. & Yang, S.-M. Controlled
origami folding of hydrogel bilayers with sustained reversibility for robust
microcatriers. Angew Chem Int Ed 51, 1420-1423 (2012).

Kim, J, Hanna, J. A. Byun, M., Santangelo, C, D. & Hayward, R. C. Designing
responsive buckled surfaces by halftone gel lithography. Science 335,
1201-1205 (2012).

Gladman, A. S., Matsumoto, E. A., Nuzzo, R. G., Mahadevan, L. & Lewis, J. A.
Biomimetic 4D printing. Nat Mater 15, 413-418 (2016).

. Ma, M., Guo, L., Anderson, D. G. & Langer, R. Bio-inspired polymer

composite actuator and generator driven by water gradients. Science 339,
186-189 (2013).

Morales, D., Palleau, E., Dickey, M. D. & Velev, O. D. Electro-actuated
hydrogel walkers with dual responsive legs. Soft Matter 10, 1337-1348 (2014).
Zhao, X. et al. Active scaffolds for on-demand drug and cell delivery. Proc
Natl Acad Sci USA 108, 67-72 (2011).

Zabow, G., Dodd, S. J. & Koretsky, A. P. Shape-changing magnetic assemblies
as high-sensitivity NMR-readable nanoprobes. Nature 520, 73-77 (2015).
Dong, L., Agarwal, A. K, Beebe, D. J. & Jiang, H. Adaptive liquid microlenses
activated by stimuli-responsive hydrogels. Nature 442, 551-554 (2006).

He, X. et al. Synthetic homeostatic materials with chemo-mechano-chemical
self-regulation. Nature 487, 214-218 (2012).

Kim, Y. S. et al. Thermoresponsive actuation enabled by permittivity switching
in an electrostatically anisotropic hydrogel. Nat Mater 14, 1002-1007 (2015).
Chin, S. M. et al. Covalent-supramolecular hybrid polymers as muscle-
inspired anisotropic actuators. Nat Commun 9, 2395 (2018).

. Zhang, C. Cano, G. G. & Braun, P. V. Linear and fast hydrogel glucose sensor

materials enabled by volume resetting agents. Adv Mater 26, 5678-5683 (2014).
Qin, M. et al. Bioinspired hydrogel interferometer for adaptive coloration and
chemical sensing. Adv Mater 30, 1800468 (2018).

Skoge, M. et al. Cellular memory in eukaryotic chemotaxis. Proc Natl Acad
Sci USA M1, 14448-14453 (2014).

Nerbonne, J. M. & Kass, R. S. Molecular physiology of cardiac repolarization.
Physiol Rev 85, 1205-1253 (2005).

Péter, M. et al. Metabolic crosstalk between membrane and storage lipids
facilitates heat stress management in Schizosaccharomyces pombe. PLoS ONE
12, e0173739 (2017).

Brautigam, K. et al. Dynamic plastid redox signals integrate gene expression
and metabolism to induce distinct metabolic states in photosynthetic
acclimation in Arabidopsis. Plant Cell 21, 2715-2732 (2009).

Kim, Y. S., Tamate, R.. Akimoto, A. M. & Yoshida, R. Recent developments in
self-oscillating polymeric systems as smart materials: from polymers to bulk
hydrogels. Mater Horiz 4, 38-54 (2017).

Sidorenko, A., Krupenkin, T., Taylor, A. Fratzl, P. & Aizenberg, J. Reversible
switching of hydrogel-actuated nanostructures into complex micropatterns.
Science 315, 487-490 (2007).

Shastri, A. et al. An aptamer-functionalized chemomechanically modulated
biomolecule catch-and-release system. Nat Chem 7, 447-454 (2015).

He, X, Friedlander, RS, Zarzar, L. D. & Aizenberg, J. Chemo-mechanically
regulated oscillation of an enzymatic reaction. Chent Mater 25, 521-523 (2013).
Sidorenko, A., Krupenkin, T. & Aizenberg, J. Controlled switching of the
wetting behavior of biomimetic surfaces with hydrogel-supported
nanostructures, J Mater Chem 18, 3841-3846 (2008).

Liu, Y. et al. Computational modeling of oscillating ns that “catch and
release” targeted nanoparticles in bilayer flows. Soft Matter 12, 1374-1384
(2016).

Palleau, E., Morales, D., Dickey, M. D. & Velev, O. D. Reversible patterning
and actuation of hydrogels by electrically assisted ionoprinting. Nat Commun
4, 2257 (2013).

Grzybowski, B. A. & Huck, W. T. S. The nanotechology of life-inspired
systems. Nat Nanotechnol 11, 585-592 (2016),

Dayal, P., Kuksenok, O. & Balazs, A. C. Recon gurable assemblies of active,
autochemotactic gels. Proc Nat! Acad Sci USA LLO, 431-436 (2013).
Cohen Stuart, M. A. et al. Emerging applications of stimuli-responsive
polymer materials. Nat Mater 9, 101-113 (2010).

Ashkenasy, G., Hermans, T. M., Otto, 8. & Taylor, A. F. Systems chemistry.
Chem Soc Rev 46, 2543-2554 (2017).

     

35. Epstein, I. R. & Xu, B. Reaction-diffusion processes at the nano- and
microscales. Nat Nanotechnol 11, 312-319 (2016).

36. Dhanarajan, A. P., Misra, G. P. & Siegel, R. A. Autonomous chemomechanical
oscillations in a hydrogel/enzyme system driven by glucose. J Phys Chem A
106, 8835-8838 (2002).

37. Wrobel, M. M. et al. pH Wave-front propagation in the urea-urease reaction.
Biophys J 103, 610-615 (2012).

38. Cangialosi, A. et al DNA sequence-directed shape change of photopatterned
hydrogels via high-degree swelling. Science 357, 1126-1130 (2017).

39. Heinen, L., Heuser, T., Steinschulte, A. & Walther, A. Antagonistic enzymes in
a bi lytic pH feedback syst utonomous DNA hydrogel life
cycles. Nano Lett 17, 4989-4995 (2017).

40. Fets, L., Kay, R. & Velazquez, F. Dictyostelium. Curr Biol 20, R1008 (2010).

41. Mahadevan, L. & Matsudaira, P. Motility powered by supramolecular springs
and ratchets. Science 288, 95-99 (2000).

42. Hu, Y., Kim, P. & Aizenberg, J. Harnessing structural instability and material
instability in the hydrogel-actuated integrated responsive structures (HAIRS).
Extrem Mech Lett 13, 84-90 (2017).

 

Acknowledgements

This material is based upon work supported by the Department of Energy under Award
Number DE-SC0005247. P.A.K. thanks the Netherlands Organisation for Scienti c
Research (NWO Rubicon, VENI) and the Ministry of Education, Culture and Science
(Gravity program, 024.001.035) for nancial support. We thank M. Aizenberg, L.
Mahadevan and T. Schroeder for stimulating discussions,

Author contributions

P.AK, AG. and J.A. conceived the research. P.A.K. and R.M.R. performed the experi-
ments; C.NK. developed the theoretical model; all authors analyzed the results; PAK,
CN.K, A.G. and J.A. wrote the manuscript.

Competing interests
The authors declare no competing interests.

Additional information
Supplementary information is available for this paper at https://doi.org/10.1038/s41467-
019-141 14-0.

Correspondence and requests for materials should be addressed to P.A.K., C.N.K. or J.A.

Peer review information Nature Communications thanks the anonymous reviewer(s) for
their contribution to the peer review of this work.

Reprints and permisston information is available at htip://www.nature.com/reprints

Publisher s note Springer Nature remains neutral with regard to jurisdictional daims in

published maps and institutional af liations.
Open Access This article is licensed under a Creative Commons
Attribution 4.0 International License, which permits use, sharing,
daptation, distribution and d in any medium or format, as long as you give
appropriate credit to the original author(s) and the source, provide a link to the Creative
Commons license, and indicate if changes were made. The images or other third party
material in this article are included in the artides Creative Commons license, unless
indicated otherwise in a credit line to the material. If material is not induded in the
article s Creative Commons license and your intended use is not permitted by statutory
regulation or exceeds the permitted use, you will need to obtain permission directly from
the copyright holder. To view a copy of this license, visit http://creativecommons.org/
licenses/by/4.0/,

© The Author(s) 2020

a (2020011386 | lips /doi.org/10.1038/s41467-019-14N14-0 | www. nalure.comynalurecommunicatians, 28
lols p
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 33 of 43 PagelD 770

Living Electronics for Bio-interfacing

Speaker: Prof. Xiaocheng Jiang, Tufts University
Date: Nov 15, 2019; Time: 2:30pm Location: UTEB 175

Abstract: Electronic and biological systems represent two

| limiting thermodynamic models in terms of functioning and
information processing. By converging the dynamic and self-
adaptable features of bio-machinery and the rationally
defined/programmed functionalities of electronic
components, there is potential to evolve new capabilities to
effectively interrogate and direct biologically significant
processes, as well as novel bio-inspired systems/device
concepts for a range of engineering applications. The
intrinsic mismatches in physiochemical properties and

 

signaling modality at biotic/abiotic interfaces, however, have
made the seamless integration challenging. In this talk, | will
present our recent effort in forging their structural and functional synergy through the
design and development of: (1) bio-hybrid electronics, where living transducers, such as
functional biomolecules, organelles, or cells, are integrated with electronic transducers
using spatially-defined, biocompatible hydrogel as the interfacing material; and (2)
biosynthetic electronics, where biogenic electron pathways are utilized to naturally
bridge the gap between internal biological and external electrical circuits. Blurring the
distinction between livings and non-livings, these efforts have the potential to
facilitate the cross-system communication and broadly impact how complex
structures/functions may be designed/engineered.

Biographical Sketch: Xiaocheng Jiang is an Assistant Professor in the Department of
Biomedical Engineering at Tufts University. He received his Ph.D. in physical chemistry
from Harvard University with Professor Charles Lieber, with a focus on the design and
application of nanoscale materials and nanoelectronic devices. Prior to joining Tufts,
he was an American Cancer Society postdoctoral fellow at Massachusetts General
Hospital, where he worked with Prof. Mehmet Toner on functional microfluidics for
early cancer diagnostics. His current research concentrates broadly at the interface of
materials and biomedical science, with specific interests in bio-inspired/bio-integrable
electronics. He is a recipient of NSF CAREER award (2017) and AFOSR young investigator

award (2018). EXHIBIT 10 Exhibits p. 29

 

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 34 of 43 PagelD 771

moderna

Overview

MODERNA History

Zippia Score 4.3 Ye sk 4% xk 9

@ Claim This Company

Salary History

 

MODERNA COMPANY HISTORY TIMELINE

2010 —O

2011 —O

0

2013 —O

2014 -©

2015 -©

2017 —O

Since its founding in 2010, Moderna has raised more than 2.6 billion in equity
financing.

Bancel, who has been CEO since 2011 and previously worked at Eli Lilly Co.

The legal mess has its roots in Moderna's 2011 start, when Robert Langer, an MIT
professor, Moderna board member and founder of dozens of biotech companies,
told Bancel that Moderna was too underfunded and small to create its own
delivery system.

In 2013 the startup signed a deal with AstraZeneca that included a 240 million
cash payment , followed by a 140 million investment this year.

And a year before them, in 2014, Juno Therapeutics raised 264 million in its IPO,
with a 2.2 billion market cap.

Other top biotech IPOs included Axovant Sciences, which raised 315 million in
2015, giving it a 1.5 billion initial market cap, and Galapagos NV, which raised 275
million in an IPO in 2015, with an initial market cap of 1.7 billion.

The company switched up its R D model from a venture-based one to a
therapeutics area R D model in September 2017, bringing four separate units

back under one umbrella. EXHIBIT 11

 

 

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 35 of 43 PagelD 772

nature materials

Explore Content ~ Journalinformation vy Publish With Us v Subscribe

    

Ea ar a Ie eae a RN Me a a eee SEs Ta ie

nature > nature materials > articles > article

Published: 26 August 2012

Macroporous nanowire nanoelectronic scaffolds for
synthetic tissues

Bozhi Tian, Jia Liu, Tal Dvir, Lihua Jin, Jonathan H. Tsui, Quan Qing, Zhigang Suo, Robert Langer, Daniel S.
Kohane ©] & Charles M. Lieber ©

Nature Materials 11, 986-994(2012) | Cite this article
3639 Accesses | 429 Citations | 212 Aitmetric | Metrics

Abstract

The development of three-dimensional (3D) synthetic biomaterials as structural and bioactive
scaffolds is central to fields ranging from cellular biophysics to regenerative medicine. As of yet, these
scaffolds cannot electrically probe the physicochemical and biological microenvironments
throughout their 3D and macroporous interior, although this capability could have a marked impact in
both electronics and biomaterials. Here, we address this challenge using macroporous, flexible and
free-standing nanowire nanoelectronic scaffolds (nanoES), and their hybrids with synthetic or natural
biomaterials. 3D macroporous nanoES mimic the structure of natural tissue scaffolds, and they were
formed by self-organization of coplanar reticular networks with built-in strain and by manipulation of
2D mesh matrices. NanoES exhibited robust electronic properties and have been used alone or
combined with other biomaterials as biocompatible extracellular scaffolds for 3D culture of neurons,
cardiomyocytes and smooth muscle cells. Furthermore, we show the integrated sensory capability of
the nanoES by real-time monitoring of the local electrical activity within 3D nanoES/cardiomyocyte
constructs, the response of 3D-nanoES-based neural and cardiac tissue models to drugs, and distinct

pH changes inside and outside tubular vascular smooth muscle constructs. Exhibits p. 31
Copyright |

 

Home / Search Results / Detail Record View

| Search Copyright numbers, Name, Title, and more. =
oes . Advanced Search

Detail record view

Registration record TX0005256671
Copyright Catalog (1978 to present)

I€ Previous

e Healing codes for the biological apocalypse /Leonard G. Horowitz and Joseph Puleo.

Copyright Data

Registration Number / Date TX0005256671 / 2000-08-09

Title

Title Healing codes for the biological apocalypse /Leonard G. Horowitz and Joseph Puleo.

Date

Date of Creation 1999

Date of Publication 1999-06-15

Concerned Parties

Copyright Claimant Leonard G. Horowitz, 1952-

Claim Description

Basis of Claim New Matter: additions.

Reproduction Rights Code N

Description

Description 537 p.

Imprint c1999. Sandpoint, ID : Tetrahedron Pub. Group,

Notes

Catalog of Copyright Entries Part 1
Codes

Monograph Type A

Names

Names

 

Puleo, Joseph

EXHIBIT 12

Bp. 32

 

 

| Horowitz, Leonard G.,
|

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 37 of 43 PagelD 774

Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

Home > News releases >
Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic

9 March 2017

Innovative Supply Chain Information
Platform Will Help Prepare For The
Next Pandemic

TOKYO - The United Nations World Food Programme (WFP) and NEC
Corporation today announced their collaboration for the development of the
first ever information platform to provide end-to-end visibility of supply chains
for pandemic interventions, on behalf of the Global Pandemic Supply Chain
(PSC) Network. The government of Japan has provided US$1 million for the PSC
Network, which will be used as seed funding for the new information platform.

The Global Pandemic Supply Chain Network was formed in response to lessons learned
from the 2014 West Africa Ebola outbreak and discussions that followed at the World
Economic Forum in Davos in 2015, where the need for a collaborative, multi-stakeholder
response became clear. The founding members of the Network, representing the public
sector, include WFP, the World Health Organization (WHO), and the World Bank, and

representing the private sector, Henry Schein, Inc., Becton, Dickinson & Co., and UPS
Foundation.

The challenges faced during the West Africa Ebola outbreak included severe
warehousing and distribution capacity constraints, limited visibility of the overall supply
and demand of critical items, access constraints caused by border closures, and a lack
of public-private sector coordination resulting in duplicate efforts and an inefficient

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic EXHIBIT 13 Page 1 of 7

 
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 38 of 43 PagelD 775

Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

response.

These challenges are being answered by organizations including WFP, WHO, UNICEF, the
Food and Agriculture Organization of the United Nations, the Office for the Coordination
of Humanitarian Affairs, the World Bank, World Economic Forum, U.S. Agency for
international Development, University of Minnesota, GS1, and Centers for Disease
Control and Prevention, in collaboration with private sector companies, including Henry
Schein, Inc., Johnson & Johnson, UPS Foundation, Becton, Dickinson & Co., and NEC.
They have worked together in an unprecedented fashion to develop a framework for
improving pandemic preparedness and response.

Supply chain logistics are fundamental to any emergency intervention. Inadequate
preparedness and response capacity leads to critical delays, costs lives and wastes
precious resources. By bringing together information on supplies and logistics and
enabling analysis of supply chain inefficiencies, the new information platform, which will
be part of the Global Pandemic Supply Chain Network, will promote timeliness and cost
efficiency as well as aid in continuous improvement.

“In order to achieve any one of the Sustainable Development Goals (SDGs) by 2030, we
must all do our part, lending our unique expertise and experiences to innovating
solutions to global problems,” said Ertharin Cousin, Executive Director of WEP. “| am
proud of the work being done by the PSC Network. The creation of this new platform is
a prime example of the amazing endeavours that are possible when the public and
private sectors work together.”

NEC was the first Asian company to join the PSC Network and remains the only

SAVING LIVES
CHANGING LIVES

CaP Ted til Wile WUNIUS THUSt VUINE die PEUPIE ILLUFIES Ul CHisis, INCU WIT IUCUS UF

gning a logistics visualization system that will enable end-to-end tracking of
pandemic response items, such as protective clothing and medical equipment within a
country facing an outbreak, helping to ensure quick and appropriate delivery of supplies
to people in need. Other key functions of the system include reporting, data integration
with existing logistics systems and in-country warehouse management.

“We are honoured to collaborate with WFP and the other members of the PSC Network
to strengthen the global supply chain for pandemic preparedness and response in order
to more effectively fight the next disease outbreak,” said Dr. Nobuhiro Endo, Chairman
of the Board, NEC. “This is a perfect example of our commitment to creating safe,

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 2 of 7

Exhibits p. 34
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 39 of 43 PagelD 776

Innovative Supply Chain Information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

secure, efficient, and equal societies through the provision of innovative information
and communications technologies such as Artificial Intelligence, which also contributes
to the United Nations’ SDGs.”

As members of the PSC Network jointly advocated the need for more efficient pandemic
supply chain, the Japanese government has since committed US$1 million to
development of the Network, allowing NEC and WFP to begin work.

“It is widely recognized that the global health architecture could be reinforced with
improved supply chain platform to enable better preparation and faster response time
for pandemics,” said Mr. Hideaki Chotoku, Director of Humanitarian Assistance and
Emergency Relief Division, Ministry of Foreign Affairs of Japan. “The Japanese
Government welcomes and is proud to support the PSC Network which also involves
Japanese IT technology. We look forward to monitoring its progress in designing this
innovative tool.”

About the Global Pandemic Supply Chain Network

The Global Pandemic Supply Chain Network is a public-private initiative that seeks to
increase supply chain and logistics capacities and develop an information platform to
more equitably match supplies with demand. By focusing on supply chain logistics to
support the response to large-scale health emergencies, the partnership complements
other efforts that are underway to strengthen national and international systems that
prevent and manage future pandemics.

About WFP

WEP is the world's largest humanitarian agency fighting hunger worldwide, delivering
food assistance in emergencies and working with communities to improve nutrition and
build resilience. Each year, WFP assists some 80 million people in around 80 countries.
Because of its strong capacities in logistics WFP also serves as coordinator of the
Humanitarian Logistics Cluster and as manager of the United Nations Humanitarian Air
Service (UNHAS) and the United Nations Humanitarian Response Depots (UNHRD).
Follow us on Twitter @WFP @WEP_Media @WFP_]P

About NEC Corporation

NEC Corporation is a leader in the integration of IT and network technologies that
henefit hisinesses and neonle around the world Rv nrovidine a camhination of

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 3 of 7

Exhibits p. 35
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 40 of 43 PagelD 777
Innovative Supply Chain information Platform Will Help Prepare For The Next Pandemic | World Food Programme 3/28/21, 1:54 AM

pe eee ees eee re ee pee ee re ane cnet ey pre emg a wettimeereeeeee

products and solutions that cross utilize the company's experience and global

resources, NEC’s advanced technologies meet the complex and ever-changing needs of

its customers. NEC brings more than 100 years of expertise in technological innovation

to empower people, businesses and society. For more information, visit NEC at

http://www.nec.com

# # #

For more information, please contact:

Yuko Yasuda, WFP/Tokyo, Tel. +81 (0)3 5766 5364, Mob. +81 (0)90 9844 9990
Email: yuko.yasuda@wfp.org

Seiichiro Toda/Shinya Hashizume, NEC Corporate Communications Division

 

https://www.wfp.org/news/innovative-supply-chain-information-platform-will-help-prepare-next-pandemic Page 4 of 7

Exhibits p. 36
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 41 of 43 PagelD 778

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Outbreaks 3/28/21, 9:27 AM
News in Focus Business & Money Science & Tech Lifestyle & Health Policy & Public interest People & Culture
Browse News Releases Multimedia Gallery Trending Topics
All News Releases All Multimedia All Trending Topics
Alt Public Company All Photos

enaishof YOfUSa and Partmers Receive
DARPA Awa rd tos

lews Releases Overvi PRES Gallery Overview
Detection of Disease Outbreaks

Profusa's Lumee Oxygen Platform Selected as Part of Comprehensive
Monitoring Platform

 

NEWS PROVIDED BY
Profusa, Ine.—>
Aug 08, 2019, 08:30 ET

SOUTH SAN FRANCISCO, Calif, Aug. 8, 2019 /PRNewswire/ -- Profusa, an empowered health company that is pioneering
the next generation of personalized medicine, today announced in collaboration with RTI International and Duke Uni-
versity the award of a DARPA (Defense Advanced Research Projects Agency) award to develop an early identification
system to detect disease outbreaks, biological attacks and pandemics up to three weeks earlier than current methods.
The RT! DARPA SIGMA+ funded effort is based on evaluating monitoring platforms including Profusa's first-of-its-kind,
minimally-invasive injectable biosensor technology, the Lumee™ Oxygen Platform, to measure tissue oxygen levels as a
potential indicator of human response to infection or exposure.

Unlike current efforts, which among other methods track and predict outbreaks via public health network data of
patients that seek medical care once already experiencing symptoms, this program will assess the ability to collect real-
time physiological data including oxygen status through Profusa's injectable biosensor, and other measures to detect
impending distress before symptoms are present.

“We believe that data collected by monitoring real-time changes in body chemistry will allow us to make an important
shift towards preventative care and away from costly sick-care needed after a pandemic, like the flu, has taken hold,”
said Ben Hwang, Chairman and CEO of Profusa. "This could lead to advances like more effective vaccines and disease
prevention plans that improve health outcomes and potentially reduce healthcare costs. We are honored to receive this

DARPA grant and excited to work alongside our partners towards a healthcare ecosystem that is focused on true
personalized care."

The data collected by this program will be used to develop new algorithms for the detection of respiratory infections
using machine-learning techniques with the goal of optimizing predictive capabilities. The collaborative effort will
monitor patients simultaneously, so the technology can provide real-time, geospatial information on the spread of an
infectious disease in an urban environment, to derive more effective countermeasures and mitigation strategies.

The project is part of DARPA's SIGMA+ program in the Defense Sciences Office (DSO).

EXHIBIT 14

 

 

 

 

https://www.prnewswira.com/news-releases/profusa-and-partners-rece...darpa-award-to-speed-datection-of-disease-outbreaks-300898518.htmi Page 1 of 3

Exhibits p. 37
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 42 of 43 PagelD 779

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Outbreaks 3/28/21, 9:27 AM

About Profusa

Founded in San Francisco, Calif., Profusa is an empowered health company led by visionary scientific founders, an
experienced management team and a world-class board of directors who share the long-term goal of improving health
and well-being for patients worldwide. With its long-lasting, injectable and affordable biosensors and its intelligent data
platform, Profusa aims to provide people with a personalized biochemical signature rooted in data that clinicians trust
and rely upon. These data may allow people to act as an active and educated participant alongside their care team and
understand how their choices and decisions impact health and well-being, day-in and day-out. For more,

visit https//orefusa.com.

About the Lumee™ Oxygen Platform

Profusa's first clinical offering, the Lumee™ Oxygen Platform, which is CE marked for use in the European Union, is
indicated for use in patients with potential acute and/or chronic changes in tissue oxygen levels who may benefit from
monitoring. The sensors provide continuous and long-term monitoring of the oxygen in subcutaneous tissue. After a
single injection, measurement thereafter are obtained non-invasively. In contrast to external pulse oximeters which
measure oxygen bound to the hemoglobin in larger blood vessels, the Lumee™ platform measures dissolved oxygen at
the tissue level in the fluid that bathes our cells.

About DARPA SIGMA +
The DARPA SIGMA+ program aims to expand SIGMA's advance capability to detect illicit radioactive and nuclear

materials by developing new sensors and networks that would alert authorities to chemical, biological, and explosives
threats as well.

SIGMA+ calls for the development of highly sensitive detectors and advanced intelligence analytics to detect minute
traces of various substances related to weapons of mass destruction (WMD) threats. SIGMA+ will use a common network
infrastructure and mobile sensing strategy, a concept that was proven effective in the SIGMA program. The SIGMA+
chemical, biological, radiological, nuclear and high-yield explosive (CBRNE) detection network would be scalable to
cover a major metropolitan city and its surrounding region.

Planned execution of SIGMA+ will occur in two phases. Phase 1 will focus on developing novel sensors for chemicals,
explosives, and biological agents while Phase 2 will focus on network development, analytics and integration.

Disclaimer

Funding frorn the Defense Advanced Research Projects Agency (DARPA) The views, opinions and/or findings
expressed are those of the author and should not be interpreted as representing the official views or policies of the
Department of Defense or the U.S. Government

CONTACT:
Sylvia Aranda
W20 Pure
424-201-9464
ag .

SOURCE Profusa, Inc.

Related Links

https://www. prnawswire.com/news-releases/profusa-and-partners-rece...arpa-award-to-speed -detaction-of-disease-outbreaks-300898518.html Page 2 of 3

Exhibits p, 38
Case 2:20-cv-00955-JLB-NPM Document 61-1 Filed 04/12/21 Page 43 of 43 PagelD 780

Profusa and Partners Receive DARPA Award to Speed Detection of Disease Outbreaks 3/28/21, 9:27 AM
http/Avww.profusa.com
https://www.prnewswire.com/news-releases/profusa-and-partners-rece...arpa-award-to-speed-detection-of-disease-outbreaks-300898518. html Page 3 of 3

Exhibits p. 39
